[exhibit10bhtmlfriendly001.jpg]
Exhibit 10(b) EXECUTION VERSION $100,000,000 TERM LOAN CREDIT AGREEMENT dated as
of April 1, 2020 among PPL CAPITAL FUNDING, INC., as the Borrower, PPL
CORPORATION, as the Guarantor, THE LENDERS FROM TIME TO TIME PARTY HERETO and
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...............................................................................................................
1 Section 1.01 Definitions
......................................................................................................
1 Section 1.02 Divisions
......................................................................................................
16 Section 1.03 LIBOR Notification
......................................................................................
16 ARTICLE II THE CREDITS
.............................................................................................................
16 Section 2.01 The Loans
.....................................................................................................
16 Section 2.02 [Reserved]
....................................................................................................
16 Section 2.03 Notice of Borrowings
...................................................................................
16 Section 2.04 Notice to Lenders; Funding of Loans
........................................................... 17 Section 2.05
Noteless Agreement; Evidence of Indebtedness
.......................................... 17 Section 2.06 Interest Rates
................................................................................................
18 Section 2.07 [Reserved]
....................................................................................................
19 Section 2.08 Replacement of Lenders
...............................................................................
19 Section 2.09 Repayment of Loans
.....................................................................................
20 Section 2.10 Optional Prepayments and Repayments
....................................................... 20 Section 2.11 General
Provisions as to Payments
.............................................................. 21 Section 2.12
Funding Losses
.............................................................................................
21 Section 2.13 Computation of Interest and Fees
................................................................. 21 Section
2.14 Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable...................................................................................................
22 Section 2.15 Illegality
.......................................................................................................
23 Section 2.16 Increased Cost and Reduced Return
............................................................. 24 Section 2.17
Taxes
............................................................................................................
25 Section 2.18 Base Rate Loans Substituted for Affected Euro-Dollar Loans
.................... 28 ARTICLE III [RESERVED]
...............................................................................................................
28 ARTICLE IV CONDITIONS
..............................................................................................................
28 Section 4.01 Conditions to Closing
...................................................................................
28 ARTICLE V REPRESENTATIONS AND WARRANTIES
............................................................ 30 Section 5.01
Status
............................................................................................................
30 Section 5.02 Authority; No Conflict
.................................................................................
30 Section 5.03 Legality; Etc
.................................................................................................
30 Section 5.04 Financial Condition
......................................................................................
30 i #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly003.jpg]
Section 5.05 Litigation
......................................................................................................
31 Section 5.06 No Violation
.................................................................................................
31 Section 5.07 ERISA
..........................................................................................................
31 Section 5.08 Governmental Approvals
............................................................................. 31
Section 5.09 Investment Company Act
............................................................................. 31
Section 5.10 Tax Returns and Payments
........................................................................... 31
Section 5.11 Compliance with Laws
.................................................................................
31 Section 5.12 No Default
....................................................................................................
32 Section 5.13 Environmental Matters
.................................................................................
32 Section 5.14 Material Subsidiaries and Ownership
........................................................... 33 Section 5.15 OFAC
...........................................................................................................
33 Section 5.16 Anti-Corruption
............................................................................................
33 ARTICLE VI COVENANTS
..............................................................................................................
33 Section 6.01 Information
...................................................................................................
33 Section 6.02 Maintenance of Insurance
............................................................................ 35
Section 6.03 Conduct of Business and Maintenance of Existence
.................................... 36 Section 6.04 Compliance with Laws,
Etc.......................................................................... 36
Section 6.05 Books and Records
.......................................................................................
36 Section 6.06 Use of Proceeds
............................................................................................
36 Section 6.07 Merger or Consolidation
..............................................................................
36 Section 6.08 Asset
Sales....................................................................................................
37 Section 6.09 Consolidated Debt to Consolidated Capitalization Ratio
............................. 37 ARTICLE VII DEFAULTS
..................................................................................................................
37 Section 7.01 Events of Default
..........................................................................................
37 ARTICLE VIII THE ADMINISTRATIVE AGENT
............................................................................. 39
Section 8.01 Appointment and Authorization
................................................................... 39 Section
8.02 Individual Capacity
......................................................................................
39 Section 8.03 Delegation of Duties
.....................................................................................
39 Section 8.04 Reliance by the Administrative Agent
......................................................... 39 Section 8.05 Notice
of Default
..........................................................................................
40 Section 8.06 Non-Reliance on the Administrative Agent and Other
Lenders................... 40 Section 8.07 Exculpatory Provisions
................................................................................
40 Section 8.08 Indemnification
............................................................................................
41 Section 8.09 Resignation; Successors
...............................................................................
41 ARTICLE IX MISCELLANEOUS
.....................................................................................................
41 ii #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly004.jpg]
Section 9.01 Notices
..........................................................................................................
41 Section 9.02 No Waivers; Non-Exclusive Remedies
........................................................ 43 Section 9.03
Expenses; Indemnification
........................................................................... 43
Section 9.04 Sharing of Set-Offs
.......................................................................................
44 Section 9.05 Amendments and
Waivers............................................................................
45 Section 9.06 Successors and Assigns
................................................................................
45 Section 9.07 Governing Law; Submission to Jurisdiction
................................................ 47 Section 9.08 Counterparts;
Integration; Effectiveness
...................................................... 47 Section 9.09 Generally
Accepted Accounting Principles .................................................
47 Section 9.10 Usage
............................................................................................................
48 Section 9.11 WAIVER OF JURY TRIAL
........................................................................ 49
Section 9.12 Confidentiality
..............................................................................................
49 Section 9.13 USA PATRIOT Act Notice
.......................................................................... 49
Section 9.14 No Fiduciary Duty
........................................................................................
49 Section 9.15 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
....................................................................................................
50 Section 9.16 Survival
........................................................................................................
50 Section 9.17 Interest Rate Limitation
................................................................................
50 Section 9.18
Severability...................................................................................................
51 Section 9.19 Headings
.......................................................................................................
51 ARTICLE X GUARANTY
................................................................................................................
51 Section 10.01 Guaranty
.......................................................................................................
51 Section 10.02 Guaranty Unconditional
...............................................................................
51 Section 10.03 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
..............................................................................................
52 Section 10.04 Waiver by Guarantor
....................................................................................
52 Section 10.05 Subrogation
..................................................................................................
52 Section 10.06 Stay of Acceleration
.....................................................................................
52 Section 10.07 Continuing Guaranty
....................................................................................
53 Section 10.08 Default Payments by Borrower
.................................................................... 53 Section
10.09 Duty to Stay Advised
...................................................................................
53 iii #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly005.jpg]
Appendices: Appendix A - Commitments Schedule: Schedule 5.14 - Material
Subsidiaries Exhibits: Exhibit A-1 - Form of Notice of Borrowing Exhibit A-2 -
Form of Notice of Conversion/Continuation Exhibit B - Form of Note Exhibit C -
Form of Assignment and Assumption Agreement Exhibit D - Forms of Opinion of
Counsel for the Loan Parties Exhibit E U.S. Tax Compliance Certificates iv
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly006.jpg]
TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of April 1, 2020 is
entered into among PPL CAPITAL FUNDING, INC., a Delaware corporation (the
“Borrower”), PPL CORPORATION, a Pennsylvania corporation (the “Guarantor”) the
LENDERS party hereto from time to time and U.S. BANK NATIONAL ASSOCIATION, as
the Administrative Agent. The parties hereto agree as follows: RECITALS The Loan
Parties (as hereinafter defined) have requested that the Lenders provide a term
loan facility in an aggregate principal amount not to exceed $100,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows: ARTICLE I DEFINITIONS Section 1.01 Definitions. All capitalized terms
used in this Agreement or in any Appendix, Schedule or Exhibit hereto which are
not otherwise defined herein or therein shall have the respective meanings set
forth below. “Adjusted London Interbank Offered Rate” means, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the nearest 1/100th of 1%) by dividing (i) the London Interbank
Offered Rate for such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve
Percentage. “Administrative Agent” means U.S. Bank, in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its successor or successors in such capacity. “Administrative
Questionnaire” means, with respect to each Lender, an administrative
questionnaire in the form provided by the Administrative Agent and submitted to
the Administrative Agent (with a copy to the Borrower) duly completed by such
Lender. “Affected Financial Institution” means (a) any EEA Financial Institution
or (b) any UK Financial Institution. “Affiliate” means, with respect to any
Person, any other Person who is directly or indirectly controlling, controlled
by or under common control with such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through the ownership of stock or its equivalent, by contract or
otherwise. In no event shall the Administrative Agent or any Lender be deemed to
be an Affiliate of the Borrower, the Guarantor or any of their Subsidiaries.
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time. “Applicable Lending Office” means, with respect to any Lender, (i) in the
case of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case
of its Euro-Dollar Loans, its Euro-Dollar Lending Office. “Applicable
Percentage” means (i) 0.75% per annum in the case of any Euro-Dollar Loans and
(ii) 0.00% per annum in the case of any Base Rate Loans. #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly007.jpg]
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Asset Sale” means any sale of any assets,
including by way of the sale by the Guarantor or any of its Subsidiaries of
equity interests in such Subsidiaries. “Assignee” has the meaning set forth in
Section 9.06(c). “Assignment and Assumption Agreement” means an Assignment and
Assumption Agreement, substantially in the form of attached Exhibit C, under
which an interest of a Lender hereunder is transferred to an Eligible Assignee
pursuant to Section 9.06(c). “Authorized Officer” means the president, the chief
operating officer, the chief financial officer, the chief accounting officer,
any vice president, the treasurer, the assistant treasurer or the controller of
the applicable Loan Party or such other individuals reasonably acceptable to the
Administrative Agent as may be designated in writing by the Borrower from time
to time. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution. “Bail-In Legislation” means, (a) with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, rule, regulation or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute. “Base Rate” means for any day, a rate per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the
Federal Funds Rate for such day and (iii) except during any period of time
during which a notice delivered to the Borrower under Section 2.14 or Section
2.15 shall remain in effect, the London Interbank Offered Rate plus 1%. “Base
Rate Borrowing” means a Borrowing comprised of Base Rate Loans. “Base Rate
Lending Office” means, as to each Lender, its office located at its address set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Base Rate Lending Office) or such other office as such
Lender may hereafter designate as its Base Rate Lending Office by notice to the
Borrower and the Administrative Agent. “Base Rate Loan” means a Loan in respect
of which interest is computed on the basis of the Base Rate. “Benchmark
Replacement” means the sum of: (a) an alternate benchmark rate that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of 2
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly008.jpg]
interest as a replacement to LIBOR for U.S. syndicated or bilateral credit
facilities denominated in Dollars and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement. “Benchmark Replacement Adjustment” means, with respect to any
replacement under this Agreement of LIBOR with an Unadjusted Benchmark
Replacement, for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (a) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (b) any
evolving or then- prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the Unadjusted Benchmark Replacement for U.S.
syndicated or bilateral credit facilities denominated in Dollars, which
adjustment or method for calculating or determining such spread adjustment
pursuant to clause (b) is published on an information service as selected by the
Administrative Agent and the Borrower from time to time and as may be updated
periodically. “Benchmark Replacement Conforming Changes” means, with respect to
any Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with then- prevailing market practice (or,
if the Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). “Benchmark Replacement Date” means the earlier to occur of the
following events with respect to LIBOR: (a) in the case of clauses (ii), (iii)
or (iv) of Section 2.14(b), the later of: (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b) in the case of clause (i) of Section 2.14(b), the date of the public
statement or publication of information referenced therein. “Benchmark
Transition Event” is defined in Section 2.14(b). “Benchmark Unavailability
Period” means, if a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to LIBOR and solely to the extent
that LIBOR has not been replaced hereunder with a Benchmark Replacement, the
period (y) beginning at the time that such Benchmark Replacement Date has
occurred if, at such time, no Benchmark Replacement has replaced 3 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly009.jpg]
LIBOR for all purposes under this Agreement and the other Loan Documents in
accordance with Section 2.14(b) and (z) ending at the time that a Benchmark
Replacement has replaced LIBOR for all purposes under this Agreement and the
other Loan Documents pursuant to Section 2.14(b). “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “Borrower” has the meaning set forth in
the introductory paragraph hereto. “Borrower’s Rating” means the senior
unsecured long-term debt rating of the Borrower from S&P or Moody’s without
giving effect to any third party credit enhancement except for a guaranty of the
Guarantor (it being understood that all of the Borrower’s long term debt is
Guaranteed by the Guarantor). “Borrowing” means a borrowing consisting of Loans
of a single Type made by the Lenders on a single date and, in the case of a
Euro-Dollar Borrowing, having a single Interest Period. “Business Day” means any
day except a Saturday, Sunday or other day on which commercial banks in New
York, New York are authorized by law to close; provided, that when used with
respect to any borrowing of, payment or prepayment of principal of or interest
on, or the Interest Period for, a Euro-Dollar Loan, or a notice by the Borrower
with respect to any such borrowing payment, prepayment or Interest Period, the
term “Business Day” shall also mean that such day is a London Business Day.
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet. “Capital Lease Obligations”
means, with respect to any Person, all obligations of such Person as lessee
under Capital Leases, in each case taken at the amount thereof accounted for as
liabilities in accordance with GAAP. “Change of Control” means (i) the
acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended) of
25% or more of the outstanding shares of Voting Stock of the Guarantor or its
successors or (ii) the failure at any time of the Guarantor or its successors to
own, directly or indirectly, 80% or more of the outstanding shares of the Voting
Stock in the Borrower. “Commitment” means, with respect to any Lender, the
commitment of such Lender to make Loans under this Agreement, as set forth in
Appendix A and as such Commitment may be reduced pursuant to Section 2.01.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise or branch
profits or similar taxes, duties, levies, impost, deductions, charges, and
withholdings and all liabilities with respect thereto. “Consolidated
Capitalization” means the sum of, without duplication, (A) the Consolidated Debt
(without giving effect to clause (b) of the definition of “Consolidated Debt”)
and (B) the consolidated shareowners’ equity (determined in accordance with
GAAP) of the common, preference and preferred shareowners of the Guarantor and
minority interests recorded on the Guarantor’s consolidated financial statements
(excluding from shareowners’ equity (i) the effect of all unrealized gains and
losses reported under Financial Accounting Standards Board Accounting Standards
Codification Topic 815 in connection with (x) forward contracts, futures
contracts, options contracts or other derivatives or hedging agreements for the
future delivery of electricity, capacity, fuel or other commodities and (y)
Interest Rate Protection 4 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly010.jpg]
Agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements and (ii) the balance of accumulated other
comprehensive income/loss of the Guarantor on any date of determination solely
with respect to the effect of any pension and other post-retirement benefit
liability adjustment recorded in accordance with GAAP), except that for purposes
of calculating Consolidated Capitalization of the Guarantor, Consolidated Debt
of the Guarantor shall exclude Non- Recourse Debt and Consolidated
Capitalization of the Guarantor shall exclude that portion of shareowners’
equity attributable to assets securing Non-Recourse Debt. “Consolidated Debt”
means the consolidated Debt of the Guarantor and its Consolidated Subsidiaries
(determined in accordance with GAAP), except that for purposes of this
definition (a) Consolidated Debt shall exclude Non-Recourse Debt of the
Guarantor and its Consolidated Subsidiaries, and (b) Consolidated Debt shall
exclude (i) Hybrid Securities of the Guarantor and its Consolidated Subsidiaries
in an aggregate amount as shall not exceed 15% of Consolidated Capitalization
and (ii) Equity- Linked Securities in an aggregate amount as shall not exceed
15% of Consolidated Capitalization. “Consolidated Subsidiary” means with respect
to any Person at any date any Subsidiary of such Person or other entity the
accounts of which would be consolidated with those of such Person in its
consolidated financial statements if such statements were prepared as of such
date in accordance with GAAP. “Continuing Lender” means with respect to any
event described in Section 2.08, a Lender which is not a Retiring Lender, and
“Continuing Lenders” means any two or more of such Continuing Lenders.
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust. “Debt” of any Person
means, without duplication, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all Guarantees by such Person of Debt of others,
(iv) all Capital Lease Obligations and Synthetic Leases of such Person, (v) all
obligations of such Person in respect of Interest Rate Protection Agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements (the amount of any such obligation to be the net amount that would
be payable upon the acceleration, termination or liquidation thereof), but only
to the extent that such net obligations exceed $150,000,000 in the aggregate and
(vi) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances; provided, however, that “Debt” of such Person
does not include (a) obligations of such Person under any installment sale,
conditional sale or title retention agreement or any other agreement relating to
obligations for the deferred purchase price of property or services, (b)
obligations under agreements relating to the purchase and sale of any commodity,
including any power sale or purchase agreements, any commodity hedge or
derivative (regardless of whether any such transaction is a “financial” or
physical transaction), (c) any trade obligations or other obligations of such
Person incurred in the ordinary course of business or (d) obligations of such
Person under any lease agreement (including any lease intended as security) that
is not a Capital Lease or a Synthetic Lease. “Debtor Relief Laws” means the
Bankruptcy Code, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default. 5 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly011.jpg]
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time, including any Lender subject to a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more clauses of the definition of “Lender
Default” shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to cure as expressly
contemplated in the definition of “Lender Default”) upon delivery of written
notice of such determination to the Borrower and each Lender. “Dollars” and the
sign “$” means lawful money of the United States of America. “Early Opt-in
Election” means the occurrence of: (a) (i) a determination by the Administrative
Agent or (ii) a notification by the Required Lenders to the Administrative Agent
(with a copy to the Borrower) that the Required Lenders have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.14(b), are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and (b) (i) the election by the
Administrative Agent or (ii) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date on which the
Administrative Agent determines that the conditions specified in or pursuant to
Section 4.01 have been satisfied. “Eligible Assignee” means (i) a Lender; (ii) a
commercial bank organized under the laws of the United States and having a
combined capital and surplus of at least $100,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country and having a combined capital and surplus of at
least $100,000,000; provided, that such bank is acting through a branch or
agency located and licensed in the United States; (iv) an Affiliate of a Lender
that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended) or (v) an Approved Fund; provided, that, in
each case (a) upon and following the occurrence of an Event of Default, an
Eligible Assignee shall mean any Person other than a Loan Party or any of its
Affiliates and (b) notwithstanding the foregoing, “Eligible Assignee” shall not
include any Loan Party or any of its Subsidiaries or Affiliates. 6 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly012.jpg]
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes. “Environmental Liabilities” means all liabilities
(including anticipated compliance costs) in connection with or relating to the
business, assets, presently or previously owned, leased or operated property,
activities (including, without limitation, off-site disposal) or operations of
the Guarantor or any of its Subsidiaries which arise under Environmental Laws or
relate to Hazardous Substances. “Equity-Linked Securities” means any securities
of the Guarantor or any of its Subsidiaries which are convertible into, or
exchangeable for, equity securities of the Guarantor or such Subsidiary,
including any securities issued by any of such Persons which are pledged to
secure any obligation of any holder to purchase equity securities of the
Guarantor or any of its Subsidiaries. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended, or any successor statute. “ERISA Group”
means each of the Loan Parties and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with each of the Loan Parties, are treated as a
single employer under Section 414(b) or (c) of the Internal Revenue Code. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “Euro-Dollar Borrowing” means a Borrowing comprised of
Euro-Dollar Loans. “Euro-Dollar Lending Office” means, as to each Lender, its
office, branch or Affiliate located at its address set forth in its
Administrative Questionnaire (or identified in its Administrative Questionnaire
as its Euro-Dollar Lending Office) or such other office, branch or Affiliate of
such Lender as it may hereafter designate as its Euro-Dollar Lending Office by
notice to the Borrower and the Administrative Agent. “Euro-Dollar Loan” means a
Loan in respect of which interest is computed on the basis of the Adjusted
London Interbank Offered Rate pursuant to the applicable Notice of Borrowing or
Notice of Conversion/Continuation. “Euro-Dollar Reserve Percentage” of any
Lender for the Interest Period of any LIBOR Rate Loan means the reserve
percentage applicable to such Lender during such Interest Period (or if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) then applicable
to such Lender with respect to liabilities or assets consisting of or including
“Eurocurrency Liabilities” (as defined in Regulation D). The Adjusted London
Interbank Offered Rate 7 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly013.jpg]
shall be adjusted automatically on and as of the effective date of any change in
the Euro-Dollar Reserve Percentage. “Event of Default” has the meaning set forth
in Section 7.01. “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Internal Revenue Code. “Federal Funds Rate” means for any day the rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to the nearest
1/100th of 1%) charged by U.S. Bank on such day on such transactions as
determined by the Administrative Agent; provided, further, that if any such rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. “Federal Reserve Bank of New York’s Website” means the
website of the Federal Reserve Bank of New York at http://www.newyorkfed.org or
any successor source. “Fund” means any Person (other than a natural Person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its activities. “GAAP” means United States generally accepted accounting
principles applied on a consistent basis. “Governmental Authority” means any
federal, state or local government, authority, agency, central bank,
quasi-governmental authority, court or other body or entity, and any arbitrator
with authority to bind a party at law. “Group of Loans” means at any time a
group of Loans consisting of (i) all Loans which are Base Rate Loans at such
time or (ii) all Loans which are Euro-Dollar Loans of the same Type having the
same Interest Period at such time; provided, that, if a Loan of any particular
Lender is converted to or made as a Base Rate Loan pursuant to Sections 2.15 or
2.18, such Loan shall be included in the same Group or Groups of Loans from time
to time as it would have been in if it had not been so converted or made.
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; 8 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly014.jpg]
provided, however, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. “Guarantor” has the
meaning set forth in the introductory paragraph hereto. “Guaranty” means the
guaranty of the Guarantor set forth in Article X. “Hazardous Substances” means
any toxic, caustic or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, or any substance having any
constituent elements displaying any of the foregoing characteristics. “Hybrid
Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by any of the Loan
Parties, or any business trusts, limited liability companies, limited
partnerships (or similar entities) (i) all of the common equity, general partner
or similar interests of which are owned (either directly or indirectly through
one or more Wholly Owned Subsidiaries) at all times by the Guarantor or any of
its Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Guarantor or a Subsidiary of the Guarantor, as the
case may be, and (B) payments made from time to time on the subordinated debt.
“Indemnitee” has the meaning set forth in Section 9.03(b). “Interest Period”
means with respect to each Euro-Dollar Loan, a period commencing on the date of
borrowing specified in the applicable Notice of Borrowing or on the date
specified in the applicable Notice of Conversion/Continuation and ending one,
two, three or six months thereafter, as the Borrower may elect in the applicable
notice; provided, that: (i) any Interest Period which would otherwise end on a
day which is not a Business Day shall, subject to clause (iii) below, be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (iii) below, end on the last Business Day of a calendar
month; and (iii) no Interest Period shall end after the Maturity Date. “Interest
Rate Protection Agreements” means any agreement providing for an interest rate
swap, cap or collar, or any other financial agreement designed to protect
against fluctuations in interest rates. “Internal Revenue Code” means the
Internal Revenue Code of 1986, as amended, or any successor statute. “Lender”
means each bank or other lending institution listed in Appendix A as having a
Commitment, each Eligible Assignee that becomes a Lender pursuant to Section
9.06(c) and their respective successors. “Lender Default” means (i) the failure
(which has not been cured) of any Lender to (a) fund all or any portion of its
Loans within two Business Days of the date such Loans were required to be funded
9 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly015.jpg]
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (b) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, or (ii) a Lender having notified the
Borrower and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), or (iii)
the failure, within three Business Days after written request by the
Administrative Agent or the Borrower, of a Lender to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that a Lender Default in effect pursuant
to this clause (iii) shall be cured upon receipt of such written confirmation by
the Administrative Agent and the Borrower) or (iv) a Lender has, or has a direct
or indirect parent company that has, (a) become the subject of a proceeding
under any Debtor Relief Law, or (b) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (v) the Lender
becomes the subject of a Bail-In Action; provided that a Lender Default shall
not exist solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance intended to confer or having the effect
of conferring upon a creditor a preferential interest. “Loan” means a Base Rate
Loan or a Euro-Dollar Loan, and “Loans” means any combination of the foregoing.
“Loan Documents” means this Agreement and the Notes. “London Business Day” means
a day on which commercial banks are open for international business (including
dealings in Dollar deposits) in London. “Loan Parties” means the Borrower and
the Guarantor. “London Interbank Offered Rate” or “LIBOR” means: (i) for any
Euro-Dollar Loan for any Interest Period, the interest rate for deposits in
Dollars for a period of time comparable to such Interest Period which appears on
Reuters Screen LIBOR01 (or any applicable successor page) at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period; provided, however, that if more than one such rate is specified on
Reuters Screen LIBOR01 (or any applicable successor page), the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). If for any reason such rate is not available on
Reuters Screen LIBOR01 (or any applicable successor page), the term “London
Interbank Offered Rate” means for any Interest Period, the arithmetic mean of
the rate per annum at which deposits in Dollars are offered by first class banks
in the London interbank market to the Administrative Agent at approximately
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in 10 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly016.jpg]
an amount approximately equal to the principal amount of the Euro-Dollar Loan of
U.S. Bank to which such Interest Period is to apply and for a period of time
comparable to such Interest Period. To the extent that a comparable or successor
rate is chosen by the Administrative Agent in connection with any rate set forth
in this clause (i), such comparable or successor rate shall be applied in a
manner consistent with market practice. (ii) for any interest rate calculation
with respect to a Base Rate Loan, the interest rate for deposits in Dollars for
a period equal to one month (commencing on the date of determination of such
interest rate) which appears on Reuters Screen LIBOR01 (or any applicable
successor page) at approximately 11:00 A.M. (London time) on such date of
determination (provided that if such day is not a Business Day for which a
London Interbank Offered Rate is quoted, the next preceding Business Day for
which a London Interbank Offered Rate is quoted); provided, however, that if
more than one such rate is specified on Reuters Screen LIBOR01 (or any
applicable successor page), the applicable rate shall be the arithmetic mean of
all such rates (rounded upwards, if necessary, to the nearest 1/100 of 1%). If
for any reason such rate is not available on Reuters Screen LIBOR01 (or any
applicable successor page), the term “London Interbank Offered Rate” means for
any applicable one-month interest period, the arithmetic mean of the rate per
annum at which deposits in Dollars are offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 A.M.
(London time) on such date of determination (provided that if such day is not a
Business Day for which a London Interbank Offered Rate is quoted, the next
preceding Business Day for which a London Interbank Offered Rate is quoted) in
an amount approximately equal to the principal amount of the Base Rate Loan of
U.S. Bank. To the extent that a comparable or successor rate is chosen by the
Administrative Agent in connection with any rate set forth in this clause (ii),
such comparable or successor rate shall be applied in a manner consistent with
market practice. Notwithstanding the foregoing, if the London Interbank Offered
Rate determined in accordance with the foregoing shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. “Margin
Stock” means “margin stock” as such term is defined in Regulation U. “Material
Adverse Effect” means (i) any material adverse effect upon the business, assets,
financial condition or operations of the Guarantor or the Guarantor and its
Subsidiaries, taken as a whole; (ii) a material adverse effect on the ability of
the Loan Parties taken as a whole to perform their obligations under this
Agreement, the Notes or the other Loan Documents or (iii) a material adverse
effect on the validity or enforceability of this Agreement, the Notes or any of
the other Loan Documents. “Material Debt” means Debt (other than the Notes) of
any Loan Party in a principal or face amount exceeding $50,000,000. “Material
Plan” means at any time a Plan or Plans having aggregate Unfunded Liabilities in
excess of $50,000,000. For the avoidance of doubt, where any two or more Plans,
which individually do not have Unfunded Liabilities in excess of $50,000,000,
but collectively have aggregate Unfunded Liabilities in excess of $50,000,000,
all references to Material Plan shall be deemed to apply to such Plans as a
group. “Material Subsidiary” means each Subsidiary of the Guarantor listed on
Schedule 5.14 and each other Subsidiary of the Guarantor designated by the
Guarantor as a “Material Subsidiary” in writing to the Administrative Agent, in
either case, for so long as such Material Subsidiary shall be a Wholly Owned
Subsidiary of the Guarantor. 11 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly017.jpg]
“Maturity Date” means March 31, 2021, or, if such date is not a Business Day,
the next preceding Business Day. “Moody’s” means Moody’s Investors Service,
Inc., a Delaware corporation, and its successors or, absent any such successor,
such nationally recognized statistical rating organization as the Borrower and
the Administrative Agent may select. “Multiemployer Plan” means at any time an
employee pension benefit plan within the meaning of Section 4001(a)(3) of ERISA
to which any member of the ERISA Group is then making or accruing an obligation
to make contributions or has within the preceding five plan years made
contributions. “New Lender” means with respect to any event described in Section
2.08, an Eligible Assignee which becomes a Lender hereunder as a result of such
event, and “New Lenders” means any two or more of such New Lenders.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders. “Non-Recourse
Debt” means Debt that is nonrecourse to any Loan Party or any asset of any Loan
Party. “Non-U.S. Lender” has the meaning set forth in Section 2.17(e). “Note”
means a promissory note, substantially in the form of Exhibit B hereto, issued
at the request of a Lender evidencing the obligation of the Borrower to repay
outstanding Loans. “Notice of Borrowing” has the meaning set forth in Section
2.03. “Notice of Conversion/Continuation” has the meaning set forth in Section
2.06(d)(ii). “Obligations” means: (i) all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Borrower, whether or not allowed or allowable as a claim
in any such proceeding) on any Loan, fees payable under, or any Note issued
pursuant to, this Agreement or any other Loan Document; (ii) all other amounts
now or hereafter payable by the Borrower and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Borrower, whether or not allowed or allowable as a claim
in any such proceeding) on the part of the Borrower pursuant to this Agreement
or any other Loan Document; (iii) all expenses of the Administrative Agent as to
which the Administrative Agent has a right to reimbursement under Section
9.03(a) hereof or under any other similar provision of any other Loan Document;
12 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly018.jpg]
(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 9.03 hereof or under any other similar
provision of any other Loan Document; and (v) in the case of each of clauses (i)
through (iv) above, together with all renewals, modifications, consolidations or
extensions thereof. “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “Other Connection Taxes” means, with respect to the
Administrative Agent or any Lender, taxes, duties, levies, impost, deductions,
charges, and withholdings and all liabilities with respect thereto imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” has
the meaning set forth in Section 2.17(b). “Outstandings” means at any time, with
respect to any Lender, the sum of the aggregate principal amount of such
Lender’s outstanding Loans. “Participant” has the meaning set forth in Section
9.06(b). “Participant Register” has the meaning set forth in Section 9.06(b).
“Patriot Act” has the meaning set forth in Section 9.13. “PBGC” means the
Pension Benefit Guaranty Corporation or any entity succeeding to any or all of
its functions under ERISA. “Permitted Business” with respect to any Person means
a business that is the same or similar to the business of the Guarantor or any
Subsidiary of the Guarantor as of the Effective Date, or any business reasonably
related thereto. “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, a trust or an unincorporated
association or any other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof. “Plan” means at
any time an employee pension benefit plan (including a Multiemployer Plan) which
is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Internal Revenue Code and either (i) is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group or (ii) has at any time within the preceding five years been
maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group for employees of any Person which was at such time a member of
the ERISA Group. “Prime Rate” means the rate of interest publicly announced by
U.S. Bank from time to time as its Prime Rate. “Public Reporting Company” means
a company subject to the periodic reporting requirements of the Securities and
Exchange Act of 1934, as amended. 13 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly019.jpg]
“Quarterly Date” means the last Business Day of each of March, June, September
and December. “Rating Agency” means S&P or Moody’s, and “Rating Agencies” means
both of them. “Register” has the meaning set forth in Section 9.06(e).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation. “Regulation X” means
Regulation X of the Board of Governors of the Federal Reserve System, as
amended, or any successor regulation. “Relevant Governmental Body” means the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto. “Replacement
Date” has the meaning set forth in Section 2.08. “Replacement Lender” has the
meaning set forth in Section 2.08. “Required Lenders” means at any time
Non-Defaulting Lenders having at least 51% of the aggregate amount of the
Outstandings of the Non-Defaulting Lenders at such time. “Resolution Authority”
means an EEA Resolution Authority or, with respect to any UK Financial
Institution, a UK Resolution Authority. “Retiring Lender” means a Lender that
ceases to be a Lender hereunder pursuant to the operation of Section 2.08. “S&P”
means Standard & Poor’s, a division of S&P Global Inc., and its successors or,
absent any such successor, such nationally recognized statistical rating
organization as the Borrower and the Administrative Agent may select.
“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of comprehensive territorial Sanctions (currently,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria). “Sanctioned Person” means a
Person that is, or is owned or controlled by Persons that are, (i) the subject
of any Sanctions, or (ii) located, organized or resident in a Sanctioned
Country. “Sanctions” means sanctions administered or enforced by OFAC, the U.S.
State Department, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or any other applicable sanctions
authority. “SEC” means the Securities and Exchange Commission. “Subsidiary” of a
Person means any Corporation, a majority of the outstanding Voting Stock of
which is owned, directly or indirectly, by such Person or one or more
Subsidiaries of such Person. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower. 14 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly020.jpg]
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP. “Taxes” has the
meaning set forth in Section 2.17(a). “Type”, when used in respect of any Loan
or Borrowing, shall refer to the rate by reference to which interest on such
Loan or on the Loans comprising such Borrowing is determined. “UK Financial
Institution” means any BRRD Undertaking (as such term is defined under the PRA
Rulebook (as amended form time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any person subject to IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms. “UK Resolution Authority” means the Bank of England or any
other public administrative authority having responsibility for the resolution
of any UK Financial Institution. “Unadjusted Benchmark Replacement” means the
Benchmark Replacement excluding the Benchmark Replacement Adjustment. “Unfunded
Liabilities” means, with respect to any Plan at any time, the amount (if any) by
which (i) the value of all benefit liabilities under such Plan, determined on a
plan termination basis using the assumptions prescribed by the PBGC for purposes
of Section 4044 of ERISA, exceeds (ii) the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA. “United States” means the United States of America, including
the States and the District of Columbia, but excluding its territories and
possessions. “U.S. Bank” means U.S. Bank National Association, and its
successors. “Voting Stock” means stock (or other interests) of a Corporation
having ordinary voting power for the election of directors, managers or trustees
thereof, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency. “Wholly Owned Subsidiary” means,
with respect to any Person at any date, any Subsidiary of such Person all of the
Voting Stock of which (except directors’ qualifying shares) is at the time
directly or indirectly owned by such Person. “Write-Down and Conversion Powers”
means, (a) with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail- In Legislation for the applicable EEA Member Country, which write- down
and conversion powers are described in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised 15 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly021.jpg]
under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers. Section 1.02 Divisions. For all purposes under the Loan Documents,
pursuant to any statutory division or plan of division under Delaware law,
including a statutory division pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any comparable event under a different state’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of one or more different Persons, then
such asset, right, obligation or liability shall be deemed to have been
transferred from the original Person to the subsequent Person(s) on the date
such division becomes effective, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests on the date such division
becomes effective. Section 1.03 LIBOR Notification. The interest rate on
Euro-Dollar Borrowings is determined by reference to the Adjusted London
Interbank Offered Rate, which is derived from LIBOR. Section 2.14(b) provides a
mechanism for (a) determining an alternative rate of interest if LIBOR is no
longer available or in the other circumstances set forth in Section 2.14(b) and
(b) modifying this Agreement to give effect to such alternative rate of
interest. The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to LIBOR or other rates in the definition
of Adjusted London Interbank Offered Rate or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation whether any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will have
the same value as, or be economically equivalent to, the Adjusted London
Interbank Offered Rate. ARTICLE II THE CREDITS Section 2.01 The Loans. Each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans denominated in Dollars to the Borrower pursuant to this
Section 2.01 on the Effective Date in an aggregate amount not to exceed such
Lender’s Commitment. Each Borrowing shall be in an aggregate principal amount of
$10,000,000 or any larger integral multiple of $1,000,000 and shall be made from
the several Lenders ratably in proportion to their respective Commitments. Each
Lender’s Commitment shall expire upon the making of the Loans on the Effective
Date. Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Section 2.02 [Reserved]. Section 2.03 Notice of Borrowings. The
Borrower shall give the Administrative Agent notice (substantially in the form
of Exhibit A-1 hereto (a “Notice of Borrowing”)) not later than (a) 11:30 A.M.
(New York City time) on the date of each Base Rate Borrowing and (b) 12:00 Noon
(New York City time) on the third Business Day before each Euro-Dollar
Borrowing, specifying: (i) the date of such Borrowing, which shall be a Business
Day; (ii) the aggregate amount of such Borrowing; (iii) the initial Type of the
Loans comprising such Borrowing; (iv) in the case of a Euro-Dollar Borrowing,
the duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period; and 16 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly022.jpg]
(v) the account or accounts into which the proceeds of the Borrowing shall be
credited. Notwithstanding the foregoing, no more than six (6) Groups of
Euro-Dollar Loans shall be outstanding at any one time, and any Loans which
would exceed such limitation shall be made as Base Rate Loans. Section 2.04
Notice to Lenders; Funding of Loans. (a) Notice to Lenders. Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of such Lender’s ratable share (if any) of the Borrowing referred to in the
Notice of Borrowing, and such Notice of Borrowing shall not thereafter be
revocable by the Borrower. (b) Funding of Loans. Not later than (a) 1:00 P.M.
(New York City time) on the date of each Base Rate Borrowing and (b) 12:00 Noon
(New York City time) on the date of each Euro-Dollar Borrowing, each Lender
shall make available its ratable share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01. Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent shall apply any funds so received in respect of a
Borrowing available to the Borrower at the Administrative Agent’s address not
later than (a) 3:00 P.M. (New York City time) on the date of each Base Rate
Borrowing and (b) 2:00 P.M. (New York City time) on the date of each Euro-
Dollar Borrowing. (c) Funding By the Administrative Agent in Anticipation of
Amounts Due from the Lenders. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing (except in the
case of a Base Rate Borrowing, in which case prior to the time of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available to the Administrative Agent on the
date of such Borrowing in accordance with subsection (b) of this Section, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such share available to the Administrative
Agent, such Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount, together
with interest thereon for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.06, in the case of the
Borrower, and (ii) the Federal Funds Rate, in the case of such Lender. Any
payment by the Borrower hereunder shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make its share of a
Borrowing available to the Administrative Agent. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement. (d) Obligations of Lenders Several. The failure of any Lender to make
a Loan required to be made by it as part of any Borrowing hereunder shall not
relieve any other Lender of its obligation, if any, hereunder to make any Loan
on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such date of Borrowing. Section 2.05 Noteless Agreement; Evidence of
Indebtedness. (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. 17 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly023.jpg]
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof. (c) The
entries maintained in the accounts maintained pursuant to subsections (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms. (d) Any Lender may request that
its Loans be evidenced by a Note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after any assignment pursuant to Section 9.06(c)) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 9.06(c), except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above. Section 2.06 Interest Rates. (a) Interest Rate Options. The Loans
shall, at the option of the Borrower and except as otherwise provided herein, be
incurred and maintained as, or converted into, one or more Base Rate Loans or
Euro-Dollar Loans. (b) Base Rate Loans. Each Loan which is made as, or converted
into, a Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made as, or converted into, a
Base Rate Loan until it becomes due or is converted into a Loan of any other
Type, at a rate per annum equal to the sum of the Base Rate for such day plus
the Applicable Percentage for Base Rate Loans for such day. Such interest shall,
in each case, be payable quarterly in arrears on each Quarterly Date and on the
Maturity Date and, with respect to the principal amount of any Base Rate Loan
converted to a Euro-Dollar Loan, on the date such Base Rate Loan is so
converted. Any overdue principal of or interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate otherwise applicable to Base Rate Loans for such
day. (c) Euro-Dollar Loans. Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof. Any
overdue principal of or interest on any Euro-Dollar Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the sum of (A) the Adjusted London Interbank Offered Rate applicable
to such Loan at the date such payment was due plus (B) the Applicable Percentage
for Euro-Dollar Loans for such day (or, if the circumstance described in Section
2.14 shall exist, at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day). (d) Method of Electing Interest
Rates. 18 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly024.jpg]
(i) Subject to Section 2.06(a), the Loans included in each Borrowing shall bear
interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, with respect to each Group of Loans,
the Borrower shall have the option (A) to convert all or any part of (y) so long
as no Default is in existence on the date of conversion, outstanding Base Rate
Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar Loans to Base Rate
Loans; provided, in each case, that the amount so converted shall be equal to
$10,000,000 or any larger integral multiple of $1,000,000, or (B) upon the
expiration of any Interest Period applicable to outstanding Euro-Dollar Loans,
so long as no Default is in existence on the date of continuation, to continue
all or any portion of such Loans, equal to $10,000,000 and any larger integral
multiple of $1,000,000 in excess of that amount as Euro-Dollar Loans. The
Interest Period of any Base Rate Loan converted to a Euro-Dollar Loan pursuant
to clause (A) above shall commence on the date of such conversion. The
succeeding Interest Period of any Euro-Dollar Loan continued pursuant to clause
(B) above shall commence on the last day of the Interest Period of the Loan so
continued. Euro-Dollar Loans may only be converted on the last day of the then
current Interest Period applicable thereto or on the date required pursuant to
Section 2.18. (ii) The Borrower shall deliver a written notice of each such
conversion or continuation (a “Notice of Conversion/Continuation”) to the
Administrative Agent no later than (A) 12:00 Noon (New York City time) at least
three (3) Business Days before the effective date of the proposed conversion to,
or continuation of, a Euro Dollar Loan and (B) 11:30 A.M. (New York City time)
on the day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period. Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period. (e) Determination and
Notice of Interest Rates. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder. The Administrative Agent shall give
prompt notice to the Borrower and the participating Lenders of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error. Any notice with respect to Euro-Dollar Loans shall,
without the necessity of the Administrative Agent so stating in such notice, be
subject to adjustments in the Applicable Percentage applicable to such Loans
after the beginning of the Interest Period applicable thereto. When during an
Interest Period any event occurs that causes an adjustment in the Applicable
Percentage applicable to Loans to which such Interest Period is applicable, the
Administrative Agent shall give prompt notice to the Borrower and the Lenders of
such event and the adjusted rate of interest so determined for such Loans, and
its determination thereof shall be conclusive in the absence of manifest error.
Section 2.07 [Reserved]. Section 2.08 Replacement of Lenders. If (i) any Lender
has demanded compensation or indemnification pursuant to Sections 2.14, 2.15,
2.16 or 2.17, (ii) the obligation of any Lender to make Euro-Dollar Loans has
been suspended pursuant to Section 2.15 or (iii) any Lender is a Defaulting
Lender (each such Lender described in clauses (i), (ii) or (iii) being a
“Retiring Lender”), the Borrower shall have 19 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly025.jpg]
the right, if no Default then exists, to replace such Lender with one or more
Eligible Assignees (which may be one or more of the Continuing Lenders) (each a
“Replacement Lender” and, collectively, the “Replacement Lenders”) reasonably
acceptable to the Administrative Agent. The replacement of a Retiring Lender
pursuant to this Section 2.08 shall be effective on the tenth Business Day (the
“Replacement Date”) following the date of notice given by the Borrower of such
replacement to the Retiring Lender and each Continuing Lender through the
Administrative Agent, subject to the satisfaction of the following conditions:
(i) the Replacement Lender shall have satisfied the conditions to assignment and
assumption set forth in Section 9.06(c) (with all fees payable pursuant to
Section 9.06(c) to be paid by the Borrower) and, in connection therewith, the
Replacement Lender(s) shall pay to the Retiring Lender an amount equal in the
aggregate to the sum of the principal of, and all accrued but unpaid interest
on, all outstanding Loans of the Retiring Lender; and (ii) the Borrower shall
have paid to the Administrative Agent for the account of the Retiring Lender an
amount equal to all obligations owing to the Retiring Lender by the Borrower
pursuant to this Agreement and the other Loan Documents (other than those
obligations of the Borrower referred to in clause (i) above). On the Replacement
Date, each Replacement Lender that is a New Lender shall become a Lender
hereunder, and the Retiring Lender shall cease to constitute a Lender hereunder;
provided, that the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this
Agreement shall continue to inure to the benefit of a Retiring Lender with
respect to any Loans made or any other actions taken by such Retiring Lender
while it was a Lender. Upon payment by the Borrower to the Administrative Agent
for the account of the Retiring Lender of an amount equal to the sum of (i) the
aggregate principal amount of all Loans owed to the Retiring Lender and (ii) all
accrued interest, fees and other amounts owing to the Retiring Lender hereunder,
including, without limitation, all amounts payable by the Borrower to the
Retiring Lender under Sections 2.12, 2.16, 2.17 or 9.03, such Retiring Lender
shall cease to constitute a Lender hereunder; provided, that the provisions of
Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit
of a Retiring Lender with respect to any Loans made or any other actions taken
by such Retiring Lender while it was a Lender. Section 2.09 Repayment of Loans.
The Loans shall mature on the Maturity Date and the Borrower shall repay to the
Administrative Agent, for the ratable account of the Lenders on the Maturity
Date, the aggregate principal amount of all Loans made to the Borrower
outstanding on such date (together with accrued interest thereon and fees in
respect thereof and all other amounts owed with respect to the Obligations
hereunder). Section 2.10 Optional Prepayments and Repayments. (a) Prepayments of
Loans. Subject to Section 2.12, the Borrower may (i) upon at least one (1)
Business Day’s notice to the Administrative Agent, prepay any Base Rate
Borrowing or (ii) upon at least three (3) Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in each case in whole at
any time, or from time to time in part in amounts aggregating $10,000,000 or any
larger integral multiple of $1,000,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Borrowing. 20 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly026.jpg]
(b) Notice to Lenders. Upon receipt of a notice of prepayment pursuant to
Section 2.10(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrower.
Section 2.11 General Provisions as to Payments. (a) Payments by the Borrower.
The Borrower shall make each payment of principal of and interest on the Loans
and fees hereunder not later than 12:00 Noon (New York City time) on the date
when due, without set-off, counterclaim or other deduction, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01. The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of or interest on the Base Rate Loans or of fees shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day. Whenever any payment of principal of or
interest on the Euro-Dollar Loans shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day. If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time. (b)
Distributions by the Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Lenders hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date, and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have so made such payment, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate. Section 2.12
Funding Losses. If the Borrower makes any payment of principal with respect to
any Euro-Dollar Loan pursuant to the terms and provisions of this Agreement (any
conversion of a Euro- Dollar Loan to a Base Rate Loan pursuant to Section 2.18
being treated as a payment of such Euro-Dollar Loan on the date of conversion
for purposes of this Section 2.12) on any day other than the last day of the
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, convert
or prepay any Euro-Dollar Loan after notice has been given in accordance with
the provisions of this Agreement, or in the event of payment in respect of any
Euro-Dollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.08, the
Borrower shall reimburse each Lender within fifteen (15) days after demand for
any resulting loss or expense incurred by it (and by an existing Participant in
the related Loan), including, without limitation, any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after any such payment or failure to borrow or
prepay; provided, that such Lender shall have delivered to the Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error. Section 2.13 Computation of
Interest and Fees. Interest on Loans based on the Prime Rate hereunder shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed. All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). 21
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly027.jpg]
Section 2.14 Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable. (a) Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that: (i) deposits of a
type and maturity appropriate to match fund Euro-Dollar Borrowings are not
available to the Administrative Agent in the relevant market, or (ii) the
interest rate applicable to Euro-Dollar Borrowings for any requested Interest
Period is not ascertainable or available (including, without limitation, because
the applicable Reuters Screen (or on any successor or substitute page on such
screen) is unavailable) or does not adequately and fairly reflect the cost of
making or maintaining Euro-Dollar Borrowings, then the Administrative Agent
shall suspend the availability of Euro-Dollar Borrowings and require any
affected Euro-Dollar Borrowings to be repaid or converted to Base Rate
Borrowings, subject to the payment of any funding indemnification amounts
required by Section 2.12. (b) Notwithstanding the foregoing or anything to the
contrary in this Agreement or any other Loan Document, if (A) an Early Opt-in
Election has occurred or (B) any one or more of the following (each, a
“Benchmark Transition Event”) has occurred: (i) the circumstances set forth in
Section 2.14(a)(ii) have arisen (including, without limitation, a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR described in clause (ii) of this Section 2.14(b)
announcing that LIBOR is no longer representative) and such circumstances are
unlikely to be temporary; (ii) ICE Benchmark Administration (or any Person that
has taken over the administration of LIBOR for deposits in Dollars that is
acceptable to the Administrative Agent) discontinues its administration and
publication of LIBOR for deposits in Dollars; (iii) a public statement or
publication of information by or on behalf of the administrator of LIBOR
described in clause (ii) of this Section 2.14(b) announcing that such
administrator has ceased or will cease as of a specific date to provide LIBOR
(permanently or indefinitely); provided that, at the time of such statement or
publication, there is no successor administrator that is acceptable to the
Administrative Agent that will continue to provide LIBOR after such specified
date; or (iv) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR described in clause (ii) of this
Section 2.14(b), the U.S. Federal Reserve System, an insolvency official with
jurisdiction over such administrator for LIBOR, a resolution authority with
jurisdiction over such administrator for LIBOR; or a court or an entity with
similar insolvency or resolution authority over such administrator for LIBOR,
which states that such administrator of LIBOR has ceased or will cease as of a
specific date to provide LIBOR (permanently or indefinitely); provided that, at
the time of such statement or publication, there is no successor administrator
that is acceptable to the Administrative Agent that will continue to provide
LIBOR after such specified date; 22 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly028.jpg]
then the Administrative Agent and the Borrower may amend this Agreement to
replace the Adjusted London Interbank Offered Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective on the date set forth in the applicable amendment. Any such amendment
with respect to an Early Opt-in Election will become effective on the date that
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 2.14(b) will occur prior to the
date set forth in the applicable amendment. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of the
Borrower . The Administrative Agent will promptly notify the Borrower of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date, (ii) the implementation
of any Benchmark Replacement, (iii) the effectiveness of any Benchmark
Replacement Conforming Changes, and (iv) the commencement or conclusion of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent pursuant to this Section 2.14(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in the Administrative Agent’s sole
discretion and without consent from the Borrower, except, in each case, as
expressly required pursuant to this Section 2.14(b). Upon notice to the Borrower
by the Administrative Agent in accordance with Section 9.01 of the commencement
of a Benchmark Unavailability Period and until a Benchmark Replacement is
determined in accordance with this Section 2.14(b), (y) any request pursuant to
Section 2.06 that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Euro-Dollar Borrowing may be revoked by the Borrower and
if not revoked shall be ineffective and any such Borrowing shall be continued as
or converted to, as the case may be, a Base Rate Borrowing, and (z) if any
request pursuant to Section 2.01 requests a Euro-Dollar Borrowing, such request
may be revoked by the Borrower and if not revoked such Borrowing shall be made
as a Base Rate Borrowing. During any Benchmark Unavailability Period, the
component of Base Rate based upon LIBOR will not be used in any determination of
Base Rate. Section 2.15 Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will 23 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly029.jpg]
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (a) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Lender may lawfully continue to maintain and fund such Loan to such day or (b)
immediately if such Lender shall determine that it may not lawfully continue to
maintain and fund such Loan to such day. Section 2.16 Increased Cost and Reduced
Return. (a) Increased Costs. If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Loans participated in by, assets of, deposits with or for
the account of or credit extended by, any Lender (or its Applicable Lending
Office), (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any participation in any Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (other than (A) Taxes,
(B) Other Taxes, (C) the imposition of, or any change in the rate of, any taxes
described in clause (i)(a) and clauses (ii) through (iv) of the definition of
Taxes in Section 2.17(a), (D) Connection Income Taxes, and (E) Taxes
attributable to a Lender’s failure to comply with Section 2.17(e)) or (iii)
impose on any Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to make Euro-Dollar
Loans, and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto, then, within fifteen (15) days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts, as determined by such Lender in good
faith, as will compensate such Lender for such increased cost or reduction,
solely to the extent that any such additional amounts were incurred by the
Lender within ninety (90) days of such demand. (b) Capital Adequacy. If any
Lender shall have determined that, after the Effective Date, the adoption of any
applicable law, rule or regulation regarding capital adequacy or liquidity, or
any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender (or any Person controlling such Lender) as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender (or any
Person controlling such Lender) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy), then from time to time, within fifteen (15) days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand. (c) Notices. Each Lender
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the Effective Date, that will entitle
such Lender to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such 24 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly030.jpg]
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. (d) Notwithstanding anything to the contrary herein, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law” under this Article II regardless of the date enacted,
adopted or issued. Section 2.17 Taxes. (a) Payments Net of Certain Taxes. Any
and all payments made by or on account of any Loan Party to or for the account
of any Lender or the Administrative Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges and
withholdings and all liabilities with respect thereto, excluding: (i) taxes
imposed on or measured by the net income (including branch profits or similar
taxes) of, and gross receipts, franchise or similar taxes imposed on, the
Administrative Agent or any Lender (a) by the jurisdiction (or subdivision
thereof) under the laws of which such Lender or Administrative Agent is
organized or in which its principal office is located or, in the case of each
Lender, in which its Applicable Lending Office is located or (b) that are Other
Connection Taxes, (ii) in the case of each Lender, any United States withholding
tax imposed on such payments, but only to the extent that such Lender is subject
to United States withholding tax at the time such Lender first becomes a party
to this Agreement or changes its Applicable Lending Office (other than pursuant
to an assignment request by any Loan Party under Section 2.08), (iii) any backup
withholding tax imposed by the United States (or any state or locality thereof)
on a Lender or Administrative Agent, and (iv) any taxes imposed by FATCA (all
such nonexcluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Loan Party shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under any other Loan Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all such required deductions (including deductions applicable
to additional sums payable under this Section 2.17(a)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law and (iv) such Loan Party shall furnish to the Administrative
Agent, for delivery to such Lender, the original or a certified copy of a
receipt evidencing payment thereof. (b) Other Taxes. In addition, each Loan
Party agrees to pay any and all present or future stamp or court or documentary
taxes and any other excise or property taxes, or similar charges or levies,
which arise from any payment made pursuant to this Agreement, any Note or any
other Loan Document or from the execution, delivery, performance, registration
or enforcement of, or otherwise with respect to, this Agreement, any Note or any
other Loan Document (collectively, “Other Taxes”). (c) Indemnification. Each
Loan Party agrees to jointly and severally indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.17(c)), whether or not
correctly or legally asserted, paid by such Lender or Agent (as the case 25
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly031.jpg]
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto as certified in good faith to the Borrower by
each Lender or Agent seeking indemnification pursuant to this Section 2.17(c).
This indemnification shall be paid within 15 days after such Lender or Agent (as
the case may be) makes demand therefor. (d) Refunds or Credits. If a Lender or
the Administrative Agent receives a refund, credit or other reduction from a
taxation authority for any Taxes or Other Taxes for which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall within fifteen (15)
days from the date of such receipt pay over the amount of such refund, credit or
other reduction to the Borrower (but only to the extent of indemnity payments
made or additional amounts paid by the Loan Parties under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund, credit or other
reduction), net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent (as the case may be) and without interest (other than
interest paid by the relevant taxation authority with respect to such refund,
credit or other reduction); provided, however, that each Loan Party agrees to
repay, upon the request of such Lender or the Administrative Agent (as the case
may be), the amount paid over to the Borrower (plus penalties, interest or other
charges) to such Lender or the Administrative Agent in the event such Lender or
the Administrative Agent is required to repay such refund or credit to such
taxation authority. (e) Tax Forms and Certificates. On or before the date it
becomes a party to this Agreement, from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and at any time it
changes its Applicable Lending Office: (i) each Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall deliver to the Borrower and the Administrative Agent two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-9, or any
successor form prescribed by the Internal Revenue Service, or such other
documentation or information prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, as the case may be,
certifying that such Lender is a United States person and is entitled to an
exemption from United States backup withholding tax or information reporting
requirements; and (ii) each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent: (A) two (2)
properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN or W-8BEN- E, or any successor form prescribed by the Internal Revenue
Service, (x) certifying that such Non-U.S. Lender is entitled to the benefits
under an income tax treaty to which the United States is a party which exempts
the Non-U.S. Lender from United States withholding tax or reduces the rate of
withholding tax on payments of interest for the account of such Non-U.S. Lender
and (y) with respect to any other applicable payments under or entered into in
connection with any Loan Document establishing an exemption from, or reduction
of, United States withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty; (B) two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8ECI, or any successor form
prescribed by the Internal Revenue Service, certifying that the income
receivable pursuant to this Agreement and the other Loan Documents is
effectively connected with the conduct of a trade or business in the United
States; (C) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Internal Revenue Code, two (2) properly completed and duly executed copies of
Internal Revenue Service Form W- 8BEN or W-8BEN-E, or any successor form
prescribed by the Internal Revenue Service, together with a certificate
substantially in the form of Exhibit E-1 to the effect that (x) such Non-U.S.
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (2) a “10-percent shareholder” of any Loan Party within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or (3) a
“controlled foreign corporation” that is described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and is related
to any Loan Party within the meaning of Section 864(d)(4) of the Internal
Revenue Code and (y) the interest payments in question are not effectively
connected with a U.S. trade or business conducted by such Non-U.S. Lender; or
(D) to the extent the Non- 26 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly032.jpg]
U.S. Lender is not the beneficial owner, two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8IMY, or any successor form
prescribed by the Internal Revenue Service, accompanied by an Internal Revenue
Service Form W-8ECI, W-8BEN, W-8BEN-E, W-9, and a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or E-3, from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Non-U.S. Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct or indirect partner. If a payment made to a Lender
under any Loan Document would be subject to U.S. Federal withholding tax imposed
by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Loan Parties and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. In addition, each Lender agrees that from time to time after the
Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent two new accurate and
complete signed originals of Internal Revenue Service Form W-9, W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY or FATCA-related documentation described above, or
successor forms, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any other Loan Document, or it shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such form or certificate. (f) Exclusions. No Loan Party shall be
required to indemnify any Non-U.S. Lender, or to pay any additional amount to
any Non-U.S. Lender, pursuant to Section 2.17(a), (b) or (c) in respect of Taxes
or Other Taxes to the extent that the obligation to indemnify or pay such
additional amounts would not have arisen but for the failure of such Non-U.S.
Lender to comply with the provisions of subsection (e) above. (g) Mitigation. If
any Loan Party is required to pay additional amounts to or for the account of
any Lender pursuant to this Section 2.17, then such Lender will use reasonable
efforts (which shall include efforts to rebook the Loans held by such Lender to
a new Applicable Lending Office, or through another branch or affiliate of such
Lender) to change the jurisdiction of its Applicable Lending Office if, in the
good faith judgment of such Lender, such efforts (i) will eliminate or, if it is
not possible to eliminate, reduce to the greatest extent possible any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous, in the sole determination of such Lender, to such Lender. Any
Lender claiming any indemnity payment or additional amounts payable pursuant to
this Section shall use reasonable efforts (consistent with legal and regulatory
restrictions) to deliver to Borrower any certificate or document reasonably
requested in writing by the Borrower or to change the jurisdiction of its
Applicable Lending Office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender. (h) Confidentiality.
Nothing contained in this Section shall require any Lender or the Administrative
Agent to make available any of its tax returns (or any other information that it
deems to be confidential or proprietary). 27 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly033.jpg]
Section 2.18 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (a)
the obligation of any Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.15 or (b)
any Lender has demanded compensation under Section 2.16(a) with respect to its
Euro-Dollar Loans and, in any such case, the Borrower shall, by at least four
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply: (i)
all Loans which would otherwise be made by such Lender as (or continued as or
converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and (ii) after each of its Euro-Dollar
Loans has been repaid, all payments of principal that would otherwise be applied
to repay such Loans shall instead be applied to repay its Base Rate Loans. If
such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders. ARTICLE III [RESERVED] ARTICLE IV CONDITIONS Section 4.01 Conditions to
Closing. The obligation of each Lender to make a Loan hereunder is subject to
the satisfaction of the following conditions: (a) This Agreement. The
Administrative Agent shall have received counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex, facsimile or other written
confirmation from such party of execution of a counterpart hereof by such party)
to be held in escrow and to be delivered to the Borrower upon satisfaction of
the other conditions set forth in this Section 4.01. (b) Notes. On or prior to
the Effective Date, the Administrative Agent shall have received a duly executed
Note for the account of each Lender requesting delivery of a Note pursuant to
Section 2.05. (c) Officers’ Certificate. The Administrative Agent shall have
received a certificate dated the Effective Date signed on behalf of each Loan
Party by any Authorized Officer of such Loan Party stating that (A) on the
Effective Date and after giving effect to the Loans being made on the Effective
Date, no Default shall have occurred and be continuing, and (B) the
representations and warranties of such Loan Party contained in the Loan
Documents are true and correct on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct as of such earlier date. (d)
Secretary’s Certificates. On the Effective Date, the Administrative Agent shall
have received (i) a certificate of the Secretary of State (or equivalent body)
of the jurisdiction of incorporation dated as of a recent date, as to the good
standing of each Loan Party and (ii) a certificate of the Secretary 28
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly034.jpg]
or an Assistant Secretary of each Loan Party dated the Effective Date and
certifying (A) that attached thereto is a true, correct and complete copy of (x)
the articles of incorporation of such Loan Party certified by the Secretary of
State (or equivalent body) of the jurisdiction of incorporation of such Loan
Party and (y) the bylaws of such Loan Party, (B) as to the absence of
dissolution or liquidation proceedings by or against such Loan Party, (C) that
attached thereto is a true, correct and complete copy of resolutions adopted by
the board of directors of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Loan Party is a party and
each other document delivered in connection herewith or therewith and that such
resolutions have not been amended and are in full force and effect on the date
of such certificate and (D) as to the incumbency and specimen signatures of each
officer of such Loan Party executing the Loan Documents to which such Loan Party
is a party or any other document delivered in connection herewith or therewith.
(e) Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received from counsel to the Loan Parties, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D hereto. (f) Consents. All necessary governmental (domestic
or foreign), regulatory and third party approvals, if any, authorizing
borrowings hereunder in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained and remain in
full force and effect, in each case without any action being taken by any
competent authority which could restrain or prevent such transaction or impose,
in the reasonable judgment of the Administrative Agent, materially adverse
conditions upon the consummation of such transactions. (g) Payment of Fees. All
costs, fees and expenses due to the Administrative Agent and the Lenders accrued
through the Effective Date shall have been paid in full. (h) Counsel Fees. The
Administrative Agent shall have received full payment from the Borrower of the
fees and expenses of Davis Polk & Wardwell LLP described in Section 9.03 which
are billed through the Effective Date and which have been invoiced one Business
Day prior to the Effective Date. (i) Know Your Customer. The Administrative
Agent and each Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, as has been reasonably requested in writing. (j)
Notice of Borrowing. The Administrative Agent shall have received a Notice of
Borrowing as required by Section 2.03. (k) No Default. Immediately before and
after giving effect to the making of the Loans on the Effective Date, no Default
shall have occurred and be continuing. (l) Representations and Warranties. The
representations and warranties of the Loan Parties contained in this Agreement
and the other Loan Documents shall be true and correct on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date. 29 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly035.jpg]
ARTICLE V REPRESENTATIONS AND WARRANTIES The Guarantor represents and warrants
that, and as to the Borrower, the Borrower represents and warrants that: Section
5.01 Status. The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the corporate
authority to execute and deliver this Agreement and each other Loan Document to
which it is a party and perform its obligations hereunder and thereunder. The
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania and has the corporate
authority to execute and deliver this Agreement and each other Loan Document to
which it is a party and perform its obligations hereunder and thereunder.
Section 5.02 Authority; No Conflict. The execution, delivery and performance by
each Loan Party of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which such Loan Party is a party. Section 5.03
Legality; Etc. This Agreement and each other Loan Document (other than the
Notes) to which such Loan Party is a party constitute the legal, valid and
binding obligations of such Loan Party, and the Notes, when executed and
delivered in accordance with this Agreement, will constitute legal, valid and
binding obligations of the Borrower, in each case enforceable against the
Borrower in accordance with their terms except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
similar laws relating to or affecting the enforceability of creditors’ rights
generally and by general equitable principles which may limit the right to
obtain equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
Section 5.04 Financial Condition. (a) Audited Financial Statements. The
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of December 31, 2019 and the related consolidated statements of income and cash
flows for the fiscal year then ended, reported on by Ernst & Young, LLP, copies
of which have been delivered to each of the Administrative Agent and the
Lenders, fairly present, in conformity with GAAP, the consolidated financial
position of the Guarantor and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.
(b) [Intentionally Omitted]. (c) Material Adverse Change. Since December 31,
2019 there has been no change in the business, assets, financial condition or
operations of the Guarantor and its Consolidated Subsidiaries, considered as a
whole that would materially and adversely affect the Guarantor’s ability to
perform any of its obligations under this Agreement, the Notes or the other Loan
Documents. Since December 31, 2019 there has been no change in the business,
assets, financial condition or operations of the Borrower that would materially
and adversely affect the Borrower’s ability to perform any of its obligations
under this Agreement, the Notes or the other Loan Documents. 30 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly036.jpg]
Section 5.05 Litigation. Except as disclosed in or contemplated by the financial
statements referenced in Section 5.04(a) above, or any subsequent report of the
Guarantor filed with the SEC on a Form 10-K, 10-Q or 8-K Report or otherwise
furnished in writing to the Administrative Agent and each Lender, no litigation,
arbitration or administrative proceeding against the Guarantor or any of its
Subsidiaries is pending or, to the Guarantor’s knowledge, threatened, which
would reasonably be expected to materially and adversely affect the ability of
any Loan Party to perform any of its obligations under this Agreement, the Notes
or the other Loan Documents. There is no litigation, arbitration or
administrative proceeding pending or, to the knowledge of any Loan Party,
threatened which questions the validity of this Agreement or the other Loan
Documents to which it is a party. Section 5.06 No Violation. No part of the
proceeds of the borrowings by hereunder will be used, directly or indirectly by
the Borrower for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, or for any other purpose which violates, or which conflicts with, the
provisions of Regulations U or X of said Board of Governors. The Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any such “margin
stock”. Section 5.07 ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Material Plan, (ii) failed to
make any contribution or payment to any Material Plan, or made any amendment to
any Material Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any material liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
Section 5.08 Governmental Approvals. No authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance by any Loan Party of this Agreement, the Notes and the other Loan
Documents to which it is a party and except such authorizations, consents and
approvals as shall have been obtained prior to the Effective Date and shall be
in full force and effect. Section 5.09 Investment Company Act. Neither the
Borrower nor the Guarantor is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or required to register as an
investment company under such Act. Section 5.10 Tax Returns and Payments. Each
Loan Party has filed or caused to be filed all Federal, state, local and foreign
income tax returns required to have been filed by it and has paid or caused to
be paid all income taxes shown to be due on such returns except income taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party shall have set aside on its books appropriate reserves with
respect thereto in accordance with GAAP or that would not reasonably be expected
to have a Material Adverse Effect. Section 5.11 Compliance with Laws. (a) To the
knowledge of the Guarantor, the Guarantor and its Material Subsidiaries are in
compliance with all applicable laws, regulations and orders of any Governmental
Authority, domestic or foreign, in respect of the conduct of their respective
businesses and the ownership of their respective property (including, without
limitation, compliance with all applicable ERISA and Environmental Laws 31
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly037.jpg]
and the requirements of any permits issued under such Environmental Laws),
except to the extent (i) such compliance is being contested in good faith by
appropriate proceedings or (ii) non-compliance would not reasonably be expected
to materially and adversely affect the ability of the Loan Parties to perform
any of their respective obligations under this Agreement, the Notes or any other
Loan Document to which they are a party. (b) To the knowledge of the Borrower,
the Borrower is in compliance with all applicable laws, regulations and orders
of any Governmental Authority, domestic or foreign, in respect of the conduct of
its business, except to the extent (i) such compliance is being contested in
good faith by appropriate proceedings or (ii) non-compliance would not
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform any of its obligations under this Agreement, the Notes or
any other Loan Document to which it is a party. Section 5.12 No Default. No
Default has occurred and is continuing. Section 5.13 Environmental Matters. (a)
Except (x) as disclosed in or contemplated by the financial statements
referenced in Section 5.04(a) above, or in any subsequent report of the
Guarantor filed with the SEC on a Form 10-K, 10-Q or 8- K Report, or otherwise
furnished in writing to the Administrative Agent and each Lender, or (y) to the
extent that the liabilities of the Guarantor and its Subsidiaries, taken as a
whole, that relate to or could reasonably be expected to result from the matters
referred to in clauses (i) through (iii) below of this Section 5.13(a),
inclusive, would not reasonably be expected to result in a Material Adverse
Effect: (i) no notice, notification, citation, summons, complaint or order has
been received by the Guarantor or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, threatened by any governmental or other
entity with respect to any (A) alleged violation by or liability of the
Guarantor or any of its Subsidiaries of or under any Environmental Law, (B)
alleged failure by the Guarantor or any of its Subsidiaries to have any
environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or (C)
generation, storage, treatment, disposal, transportation or release of Hazardous
Substances; (ii) to the Guarantor’s or any of its Subsidiaries’ knowledge, no
Hazardous Substance has been released (and no written notification of such
release has been filed) (whether or not in a reportable or threshold planning
quantity) at, in, from, on or under any property now or previously owned, leased
or operated by the Guarantor or any of its Subsidiaries; and (iii) no property
now or previously owned, leased or operated by the Guarantor or any of its
Subsidiaries or, to the Guarantor’s or any of its Subsidiaries’ knowledge, any
property to which the Guarantor or any of its Subsidiaries has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Substances, is listed or, to the Guarantor’s or any of its Subsidiaries’
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in CERCLA) or on any
similar federal, state or foreign list of sites requiring investigation or
clean-up. (b) Except as disclosed in or contemplated by the financial statements
referenced in Section 5.04(a) above, or in any subsequent report of the
Guarantor filed with the SEC on a Form 10-K, 10-Q or 8- K Report, or otherwise
furnished in writing to the Administrative Agent and each Lender, to the
Guarantor’s 32 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly038.jpg]
knowledge, there are no Environmental Liabilities that have resulted or could
reasonably be expected to result in a Material Adverse Effect. (c) For purposes
of this Section 5.13, the terms “the Guarantor” and “Subsidiary” shall include
any business or business entity (including a corporation) which is a
predecessor, in whole or in part, of the Guarantor or any of its Subsidiaries
from the time such business or business entity became a Subsidiary of the
Guarantor. Section 5.14 Material Subsidiaries and Ownership. (a) As of the
Effective Date, (i) Schedule 5.14 states the name of each of the Guarantor’s
Material Subsidiaries and its jurisdiction or jurisdictions of organization or
incorporation, as applicable, (ii) except as disclosed in Schedule 5.14, each
such Subsidiary is a Wholly Owned Subsidiary of the Guarantor, and (iii) each of
the Guarantor’s Material Subsidiaries is in good standing in the jurisdiction or
jurisdictions of its organization or incorporation, as applicable, and has all
corporate or other organizational powers to carry on its businesses except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect. (b) Each of the Guarantor’s Material Subsidiaries is duly organized or
incorporated and validly existing under the laws of the jurisdiction or
jurisdictions of its organization or incorporation, as applicable. Section 5.15
OFAC. None of the Borrower, the Guarantor any Subsidiary of the Guarantor, nor,
to the knowledge of the Guarantor or the Borrower, any director, officer, or
Affiliate of the Borrower, the Guarantor or any of its Subsidiaries: (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Persons or
in Sanctioned Countries, or (iii) derives more than 10% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. The proceeds of any Loan will not be used, directly or indirectly, to
fund any activities or business of or with any Sanctioned Person, or in any
Sanctioned Country. Section 5.16 Anti-Corruption. None of the Borrower, the
Guarantor or any of its Subsidiaries nor, to the knowledge of the Borrower or
the Guarantor, any director, officer, agent, employee or other person acting on
behalf of the Borrower or the Guarantor or any of its Subsidiaries is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption law; and the Loan Parties have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in violation of the FCPA or any other
applicable anti-corruption law. ARTICLE VI COVENANTS Each Loan Party agrees that
so long as any Lender has any Commitment hereunder or any amount payable
hereunder or under any Note or other Loan Document remains unpaid: Section 6.01
Information. The Loan Parties will deliver or cause to be delivered to each of
the Lenders (it being understood that the posting of the information required in
clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s website or the
Guarantor’s website (http://www.pplweb.com) or making such information available
on IntraLinks, SyndTrak (or similar service) shall be deemed to be effective
delivery to the Lenders): 33 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly039.jpg]
(a) Annual Financial Statements. Promptly when available and in any event within
ten (10) days after the date such information is required to be delivered to the
SEC (or, if the Guarantor is not a Public Reporting Company, within one hundred
and five (105) days after the end of each fiscal year of the Guarantor), a
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of income
and cash flows for such fiscal year and accompanied by an opinion thereon by
independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Guarantor and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis. (b) Quarterly Financial
Statements. Promptly when available and in any event within ten (10) days after
the date such information is required to be delivered to the SEC (or, if the
Guarantor is not a Public Reporting Company, within sixty (60) days after the
end of each quarterly fiscal period in each fiscal year of the Guarantor (other
than the last quarterly fiscal period of the Guarantor)), a consolidated balance
sheet of the Guarantor and its Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for
such fiscal quarter, all certified (subject to normal year-end audit
adjustments) as to fairness of presentation, GAAP and consistency by any
Authorized Officer of the Guarantor. (c) Officer’s Certificate. Simultaneously
with the delivery of each set of financial statements referred to in subsections
(a) and (b) above, a certificate of any Authorized Officer of the Guarantor, (i)
setting forth in reasonable detail the calculations required to establish
compliance with the requirements of Section 6.09 on the date of such financial
statements and (ii) stating whether there exists on the date of such certificate
any Default and, if any Default then exists, setting forth the details thereof
and the action which the applicable Loan Party is taking or proposes to take
with respect thereto. (d) Default. Forthwith upon acquiring knowledge of the
occurrence of any (i) Default or (ii) Event of Default, in either case a
certificate of an Authorized Officer of the applicable Loan Party setting forth
the details thereof and the action which the applicable Loan Party is taking or
proposes to take with respect thereto. (e) Change in Borrower’s Ratings.
Promptly, upon any Authorized Officer obtaining knowledge of any change in a
Borrower’s Rating, a notice of such Borrower’s Rating in effect after giving
effect to such change. (f) Securities Laws Filing. To the extent the Guarantor
or the Borrower is a Public Reporting Company, promptly when available and in
any event within ten (10) days after the date such information is required to be
delivered to the SEC, a copy of any Form 10-K Report to the SEC and a copy of
any Form 10-Q Report to the SEC, and promptly upon the filing thereof, any other
filings with the SEC. (g) ERISA Matters. If and when any member of the ERISA
Group: (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Material Plan
which might constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Material Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives,
with respect to any Material Plan that is a Multiemployer Plan, notice of any
complete or partial withdrawal liability under Title IV of ERISA, or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose material liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Material Plan, a copy of 34 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly040.jpg]
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code with respect to a Material Plan, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or makes any amendment to any Plan which has resulted
or could result in the imposition of a Lien or the posting of a bond or other
security, a copy of such notice, and in each case a certificate of the chief
accounting officer or controller of the Borrower setting forth details as to
such occurrence and action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take. (h) Other Information. From
time to time such additional financial or other information regarding the
financial condition, results of operations, properties, assets or business of
the Guarantor or any of its Subsidiaries as any Lender may reasonably request,
and to the extent such Loan Party is a “legal entity customer” under the
Beneficial Ownership Regulation, such certifications as to its beneficial
ownership as any Lender shall reasonably request to enable such Lender to comply
with the Beneficial Ownership Regulation. Each Loan Party hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders materials
and/or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Loan
Parties or their respective securities) (each, a “Public Lender”). Each Loan
Party hereby agrees that it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to any Loan Party or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information (as defined below), they
shall be treated as set forth in Section 9.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting (subject to Section 9.12) on a portion of the Platform
not designated “Public Investor.” “Information” means all information received
from the Guarantor or any of its Subsidiaries relating to the Guarantor or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Guarantor or any of its
Subsidiaries; provided that, in the case of information received from the
Guarantor or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Section 6.02 Maintenance of Insurance. Each Loan Party
will maintain, or cause to be maintained, insurance with financially sound
(determined in the reasonable judgment of the Borrower) and responsible
companies in such amounts (and with such risk retentions) and against such risks
as is usually 35 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly041.jpg]
carried by owners of similar businesses and properties in the same general areas
in which such Loan Party operates. Section 6.03 Conduct of Business and
Maintenance of Existence. Each Loan Party will (a) continue to engage in
businesses of the same general type as now conducted by such Loan Party and, in
the case of the Guarantor, its Subsidiaries and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and (b)
except as otherwise permitted in Section 6.07, preserve, renew and keep in full
force and effect, and will cause each of its Subsidiaries to preserve, renew and
keep in full force and effect, their respective corporate (or other entity)
existence and their respective rights, privileges and franchises necessary or
material to the normal conduct of business, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Section 6.04 Compliance with Laws, Etc. Each Loan Party will comply with
all applicable laws, regulations and orders of any Governmental Authority,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, compliance with all applicable
ERISA and Environmental Laws and the requirements of any permits issued under
such Environmental Laws), except to the extent (a) such compliance is being
contested in good faith by appropriate proceedings or (b) noncompliance could
not reasonably be expected to have a Material Adverse Effect. Section 6.05 Books
and Records. Each Loan Party (a) will keep, and, in the case of the Guarantor,
will cause each of its Subsidiaries to keep, proper books of record and account
in conformity with GAAP and (b) will permit representatives of the
Administrative Agent and each of the Lenders to visit and inspect any of their
respective properties, to examine and make copies from any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their officers, any employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired; provided, that,
the rights created in this Section 6.05 to “visit”, “inspect”, “discuss” and
copy shall not extend to any matters which such Loan Party deems, in good faith,
to be confidential, unless the Administrative Agent and any such Lender agree in
writing to keep such matters confidential. Section 6.06 Use of Proceeds. The
proceeds of the Loans made under this Agreement will be used by the Borrower for
general corporate purposes of the Borrower and its Affiliates, including for
working capital purposes and for making investments in or loans to the Guarantor
and Affiliates of the Loan Parties. No such use of the proceeds for general
corporate purposes will be, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock within
the meaning of Regulation U. The proceeds of any Loan will not be used, directly
or indirectly, to fund any activities or business of or with any Sanctioned
Person, or in any Sanctioned Country. Section 6.07 Merger or Consolidation. No
Loan Party will merge with or into or consolidate with or into any other
corporation or entity, unless (a) immediately after giving effect thereto, no
event shall occur and be continuing which constitutes a Default, (b) the
surviving or resulting Person, as the case may be, assumes and agrees in writing
to pay and perform all of the obligations of such Loan Party under this
Agreement, (c) in the case of the Guarantor, substantially all of the
consolidated assets and consolidated revenues of the surviving or resulting
Person, as the case may be, are anticipated to come from the utility or energy
businesses and (d) in the case of the Borrower, the senior unsecured long-term
debt ratings (without giving effect to any third party credit enhancement except
for a guaranty of the Guarantor or a permitted successor) from both Rating
Agencies of the surviving or resulting Person, as the case may be, immediately
following the merger or consolidation is equal to or greater than the Borrower’s
Ratings from both Rating Agencies immediately preceding the announcement of such
consolidation or merger. 36 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly042.jpg]
Section 6.08 Asset Sales. Except for the sale of assets required to be sold to
conform with governmental requirements, the Guarantor and its Material
Subsidiaries shall not consummate any Asset Sale, if the aggregate net book
value of all such Asset Sales consummated during the four calendar quarters
immediately preceding any date of determination would exceed 25% of the total
assets of the Guarantor and its Consolidated Subsidiaries as of the beginning of
the Guarantor’s most recently ended full fiscal quarter; provided, however, that
any such Asset Sale will be disregarded for purposes of the 25% limitation
specified above: (a) if any such Asset Sale is in the ordinary course of
business of the Guarantor and its Subsidiaries; (b) if the assets subject to any
such Asset Sale are worn out or are no longer useful or necessary in connection
with the operation of the businesses of the Guarantor or its Subsidiaries; (c)
if the assets subject to any such Asset Sale are being transferred to a Wholly
Owned Subsidiary of the Guarantor; (d) if the proceeds from any such Asset Sale
(i) are, within twelve (12) months of such Asset Sale, invested or reinvested by
the Guarantor or any Subsidiary in a Permitted Business, (ii) are used by the
Guarantor or any Subsidiary to repay Debt of the Guarantor or such Subsidiary,
or (iii) are retained by the Guarantor or any Subsidiary; or (e) if, prior to
any such Asset Sale, both Rating Agencies confirm the then-current Borrower’s
Ratings after giving effect to any such Asset Sale. Section 6.09 Consolidated
Debt to Consolidated Capitalization Ratio. The ratio of Consolidated Debt of the
Guarantor to Consolidated Capitalization of the Guarantor shall not exceed 70%,
measured as of the end of each fiscal quarter. ARTICLE VII DEFAULTS Section 7.01
Events of Default. If one or more of the following events (each an “Event of
Default”) shall have occurred and be continuing: (a) neither Loan Party shall
pay when due any principal on any Loans or Reimbursement Obligations; or (b)
neither Loan Party shall pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or (c) any Loan Party shall fail to observe or perform
any of its covenants or agreements contained in Sections 6.05(b), 6.06, 6.07,
6.08 or 6.09; or (d) any Loan Party shall fail to observe or perform any of its
covenants or agreements contained in Section 6.01(d)(i) for 30 days after any
such failure or in Section 6.01(d)(ii) for ten (10) days after any such failure;
or (e) any of the Loan Parties shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those covered by clauses (a), (b), (c) or (d) above) for thirty (30) days after
written notice thereof has been given to the defaulting party by the
Administrative Agent, or at the request of the Required Lenders; or (f) any
representation, warranty or certification made by any Loan Party in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or (g) any Loan
Party shall (i) fail to pay any principal or interest, regardless of amount, due
in respect of any Material Debt beyond any period of grace provided with respect
thereto, or (ii) fail to observe 37 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly043.jpg]
or perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Material Debt beyond
any period of grace provided with respect thereto if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Debt or a trustee on its or their behalf to cause, such Debt to become
due prior to its stated maturity; or (h) any Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay, or shall admit in
writing its inability to pay, its debts as they become due, or shall take any
corporate action to authorize any of the foregoing; or (i) an involuntary case
or other proceeding shall be commenced against any Loan Party seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against any Loan
Party under the Bankruptcy Code; or (j) any member of the ERISA Group shall fail
to pay when due an amount or amounts aggregating in excess of $50,000,000 which
it shall have become liable to pay under Title IV of ERISA; or notice of intent
to terminate a Material Plan shall be filed under Title IV of ERISA by any
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could reasonably be expected to cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $50,000,000; or (k) any Loan Party shall fail within sixty (60) days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $20,000,000, entered against it that is not stayed on appeal or
otherwise being appropriately contested in good faith; or (l) a Change of
Control shall have occurred; or (m) the Guaranty shall cease to be in full force
or effect or shall be found by any judicial proceeding to be unenforceable or
invalid; or the Guarantor shall deny or disaffirm in writing the Guarantor’s
obligations under the Guaranty; then, and in every such event, while such event
is continuing, the Administrative Agent shall if requested by the Lenders
holding more than 50% of the sum of the aggregate outstanding principal amount
of the Loans at such time, by notice to the Borrower declare the Loans (together
with accrued interest and accrued and unpaid fees thereon and all other amounts
due hereunder) to be, and the Loans shall thereupon become, immediately due and
payable without presentment, demand, protest or other notice of any kind (except
as set forth in clause (A) above), all of which are hereby waived by the
Borrower; provided, that, in the case of any Default or any Event of Default
specified in Section 7.01(h) or 7.01(i) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Administrative Agent
or any Lender, 38 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly044.jpg]
the Commitments shall thereupon terminate and the Loans (together with accrued
interest and accrued and unpaid fees thereon and all other amounts due
hereunder) shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. ARTICLE VIII THE ADMINISTRATIVE AGENT Section 8.01 Appointment and
Authorization. Each Lender hereby irrevocably designates and appoints the
Administrative Agent to act as specified herein and in the other Loan Documents
and to take such actions on its behalf under the provisions of this Agreement
and the other Loan Documents and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article VIII. Notwithstanding any provision to the contrary
elsewhere in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article VIII are solely
for the benefit of the Administrative Agent and Lenders, and no other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof. For the sake of clarity, the Lenders hereby agree that no Agent other
than the Administrative Agent shall have, in such capacity, any duties or powers
with respect to this Agreement or the other Loan Documents. Section 8.02
Individual Capacity. The Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower, Guarantor and its Affiliates as though the Administrative Agent were
not an Agent. With respect to the Loans made by it and all obligations owing to
it, the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not an
Agent, and the terms “Required Lenders”, “Lender” and “Lenders” shall include
the Administrative Agent in its individual capacity. Section 8.03 Delegation of
Duties. The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys- in-fact selected by it with reasonable
care except to the extent otherwise required by Section 8.07. Section 8.04
Reliance by the Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or other
electronic facsimile transmission, telex, telegram, cable, teletype, electronic
transmission by modem, computer disk or any other message, statement, order or
other writing or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Loan Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders, or all of the Lenders, if applicable, as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, 39 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly045.jpg]
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders or all of the Lenders, if
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders. Section 8.05 Notice of
Default. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default hereunder unless the Administrative
Agent has received notice from a Lender or a Loan Party referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”. If the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall take such action with respect to such Default as shall be reasonably
directed by the Required Lenders; provided, that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. Section 8.06 Non-Reliance on the
Administrative Agent and Other Lenders. Each Lender expressly acknowledges that
no Agent or officer, director, employee, agent, attorney-in-fact or affiliate of
the Administrative Agent has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender acknowledges
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Loan Parties and made its
own decision to make its Loans hereunder and to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties. No Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other condition, prospects or creditworthiness of the Loan Parties which may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates. Section 8.07 Exculpatory
Provisions. The Administrative Agent shall not, and no officers, directors,
employees, agents, attorneys-in-fact or affiliates of the Administrative Agent,
shall (i) be liable for any action lawfully taken or omitted to be taken by it
under or in connection with this Agreement or any other Loan Document (except
for its own gross negligence, willful misconduct or bad faith) or (ii) be
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by each Loan Party or any of its officers
contained in this Agreement, in any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for any failure of any Loan Party or any of its officers
to perform its obligations hereunder or thereunder. The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Loan Parties. The Administrative Agent shall
not be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any other
Loan Document or for any representations, warranties, recitals or statements
made by any other Person herein or therein or made by any other Person in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent 40 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly046.jpg]
to the Lenders or by or on behalf of any Loan Party to the Administrative Agent
or any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default. Section 8.08
Indemnification. To the extent that the Loan Parties, as applicable, for any
reason fails to indefeasibly pay any amount required under Sections 9.03(a), (b)
or (c) to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Lenders severally agree to indemnify the Administrative Agent, in its
capacity as such, and hold the Administrative Agent, in its capacity as such,
harmless ratably according to their respective Loans outstanding from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the full payment of the obligations of the Borrower hereunder) be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Document, or any documents contemplated hereby or referred to herein
or the transactions contemplated hereby or any action taken or omitted to be
taken by the Administrative Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by the
Loan Parties; provided, that no Lender shall be liable to the Administrative
Agent for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs or expenses or
disbursements resulting from the gross negligence, willful misconduct or bad
faith of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the reasonable opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreement in this Section 8.08 shall survive the payment of all Loans, fees and
other obligations of the Borrower arising hereunder. Section 8.09 Resignation;
Successors. The Administrative Agent may resign as Administrative Agent upon
twenty (20) days’ notice to the Lenders. Upon the resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint from
among the Lenders a successor to the Administrative Agent, subject to prior
approval by the Borrower (so long as no Event of Default exists) (such approval
not to be unreasonably withheld), whereupon such successor Administrative Agent
shall succeed to and become vested with all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall include
such successor Administrative Agent effective upon its appointment, and the
retiring Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any other Loan Document. If no successor shall have been appointed by the
Required Lenders and approved by the Borrower and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may at
its election give notice to the Lenders and Loan Parties of the immediate
effectiveness of its resignation and such resignation shall thereupon become
effective and the Lenders collectively shall perform all of the duties of the
Administrative Agent hereunder and under the other Loan Documents until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After the retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement or any other Loan Document. ARTICLE IX
MISCELLANEOUS Section 9.01 Notices. Except as otherwise expressly provided
herein, all notices and other communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include 41 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly047.jpg]
information in electronic format such as electronic mail and internet web pages)
or by telephone subsequently confirmed in writing; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article in electronic format. Any notice shall have been duly given
and shall be effective if delivered by hand delivery or sent via electronic
mail, telecopy, recognized overnight courier service or certified or registered
mail, return receipt requested, or posting on an internet web page, and shall be
presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
or telecopy (provided, however, that if any notice or other communication sent
by electronic mail, posting on an internet webpage or telecopy is received by a
recipient after such recipient’s normal business hours, such notice or other
communication shall be deemed received upon the opening of such recipient’s next
Business Day), (ii) on the Business Day following the day on which the same has
been delivered prepaid (or on an invoice basis) to a reputable national
overnight air courier service or (iii) on the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties at the address or telecopy numbers, in
the case of any of the Loan Parties and the Administrative Agent, set forth
below, and, in the case of the Lenders, set forth on signature pages hereto, or
at such other address as such party may specify by written notice to the other
parties hereto: if to the Loan Parties: PPL Capital Funding, Inc. Two North
Ninth Street Allentown, Pennsylvania 18101-1179 Attention: Treasurer or
Assistant Treasurer Telephone: 610-774-5151 Facsimile: 610-774-5235 and: PPL
Corporation Two North Ninth Street Allentown, Pennsylvania 18101-1179 Attention:
Treasurer or Assistant Treasurer Telephone: 610-774-5151 Facsimile: 610-774-5235
with a copy to: PPL Services Corporation Two North Ninth Street (GENTW4)
Allentown, Pennsylvania 18101-1179 Attention: Frederick C. Paine, Esq.
Telephone: 610-774-7445 Facsimile: 610-774-6726 if to the Administrative Agent:
U.S. Bank National Association 3 Bryant Park – 1095 Avenue of the Americas –
15th Floor New York, NY 10036 Attention: Johnny Hon 42 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly048.jpg]
Email: ncb.utilities.oilgas@usbank.com Cc: CCSStlouis2@usbank.com
Andy.Taylor@usbank.com with a copy to: U.S. Bank National Association 3 Bryant
Park - 1095 Avenue of the Americas – 15th Floor New York, NY 10036 Attention:
James O’Shaughnessy Telephone: 917-326-3924 Electronic Mail:
james.oshaughnessy@usbank.com with a copy to: Davis Polk & Wardwell LLP 450
Lexington Avenue New York, New York 10017 Attention: Jason Kyrwood Telephone:
212-450-4653 Facsimile: 212-450-5425 Section 9.02 No Waivers; Non-Exclusive
Remedies. No failure by the Administrative Agent or any Lender to exercise, no
course of dealing with respect to, and no delay in exercising any right, power
or privilege hereunder or under any Note or other Loan Document shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law. Section 9.03 Expenses; Indemnification. (a) Expenses. The
Borrower shall pay (i) all out-of-pocket expenses of the Administrative Agent,
including legal fees and disbursements of Davis Polk & Wardwell LLP and any
other local counsel retained by the Administrative Agent, in its reasonable
discretion, in connection with the preparation, execution, delivery and
administration of the Loan Documents, the syndication efforts of the
Administrative Agent with respect thereto, any waiver or consent thereunder or
any amendment thereof or any Default or alleged Default thereunder and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Lender, including (without duplication) the fees and disbursements of outside
counsel, in connection with any restructuring, workout, collection, bankruptcy,
insolvency and other enforcement proceedings in connection with the enforcement
and protection of its rights; provided, that the Borrower shall not be liable
for any legal fees or disbursements of any counsel for the Administrative Agent
and the Lenders other than Davis Polk & Wardwell LLP associated with the
preparation, execution and delivery of this Agreement and the closing documents
contemplated hereby. (b) Indemnity in Respect of Loan Documents. Each of the
Loan Parties agrees to jointly and severally indemnify the Administrative Agent
and each Lender, their respective Affiliates and the respective directors,
officers, trustees, agents, employees and advisors of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel and any civil 43
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly049.jpg]
penalties or fines assessed by OFAC), which may at any time (including, without
limitation, at any time following the payment of the obligations of the Borrower
hereunder) be imposed on, incurred by or asserted against such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened (by any third party, by the Guarantor, the Borrower or any Subsidiary
of the Borrower) in any way relating to or arising out of this Agreement, any
other Loan Document or any documents contemplated hereby or thereby or referred
to herein or therein or any actual or proposed use of proceeds of Loans
hereunder; provided, that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order. (c) Indemnity in Respect of Environmental Liabilities. Each
of the Loan Parties agrees to jointly and severally indemnify each Indemnitee
and hold each Indemnitee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses or disbursements of any kind whatsoever (including, without
limitation, reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and reasonable fees and
disbursements of counsel) which may at any time (including, without limitation,
at any time following the payment of the obligations of the Borrower hereunder)
be imposed on, incurred by or asserted against such Indemnitee in respect of or
in connection with (i) any actual or alleged presence or release of Hazardous
Substances on or from any property now or previously owned or operated by the
Guarantor or any of its Subsidiaries or any predecessor of the Guarantor or any
of its Subsidiaries or (ii) any and all Environmental Liabilities. Without
limiting the generality of the foregoing, the Borrower hereby waives all rights
of contribution or any other rights of recovery with respect to liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses and disbursements in respect of or in connection with
Environmental Liabilities that it might have by statute or otherwise against any
Indemnitee. (d) Waiver of Damages. To the fullest extent permitted by applicable
law, no Loan Party shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby; provided that
nothing in this Section 9.03(d) shall relieve any Lender from its obligations
under Section 9.12. Section 9.04 Sharing of Set-Offs. Each Lender agrees that if
it shall, by exercising any right of set-off or counterclaim or otherwise,
receive payment of a proportion of the aggregate amount of principal and
interest due with respect to any Loan made or Note held by it which is greater
than the proportion received by any other Lender in respect of the aggregate
amount of principal and interest due with respect to any Loan and Note made or
held by such other Lender, except as otherwise expressly contemplated by this
Agreement, the Lender receiving such proportionately greater payment shall
purchase such participations in the Loan made or Notes held by the other
Lenders, and such other adjustments shall be made, in each case as may be
required so that all such payments of principal and interest with respect to the
Loan made or Notes made or held by the Lenders shall be shared by the Lenders
pro rata; provided, that nothing in this Section shall impair the right of any
Lender to exercise any right of set-off or counterclaim it may have for payment
of indebtedness of the Borrower other than its indebtedness hereunder. 44
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly050.jpg]
Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Loan Parties and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided, that no such amendment or waiver shall, (a)
unless signed by each Lender adversely affected thereby, (i) extend or increase
the Commitment of any Lender or subject any Lender to any additional obligation
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or of mandatory reductions in the Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender as in effect at any time
shall not constitute an increase in such Commitment), (ii) reduce the principal
of or rate of interest on any Loan (except in connection with a waiver of
applicability of any post- default increase in interest rates), (iii) postpone
the date fixed for any payment of interest on any Loan or for any scheduled
reduction or termination of any Commitment, (iv) postpone or change the date
fixed for any scheduled payment of principal of any Loan, (v) change any
provision hereof in a manner that would alter the pro rata funding of Loans
required by Section 2.04(b), the pro rata sharing of payments required by
Sections 2.11(a) or 9.04 or (vi) change the currency in which Loans are to be
made or payment under the Loan Documents is to be made, or add additional
borrowers or (b) unless signed by each Lender, (i) change the definition of
Required Lender or this Section 9.05 or Section 9.06(a) or (ii) release the
Guarantor from its Obligations under the Guaranty. Notwithstanding anything to
the contrary herein, the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of Section 2.14(b) in
accordance with the terms of Section 2.14(b). Section 9.06 Successors and
Assigns. (a) Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.07 of this Agreement. (b) Participations. Any Lender may at any time grant to
one or more banks or other financial institutions or special purpose funding
vehicle (each a “Participant”) participating interests in its Commitments and/or
any or all of its Loans. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Loan Parties hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement which would (i) extend the Maturity Date,
reduce the rate or extend the time of payment of principal, interest or fees on
any Loan in which such Participant is participating (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof) or (ii)
allow the assignment or transfer by any Loan Party 45 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly051.jpg]
of any of its rights and obligations under this Agreement, without the consent
of the Participant, except to the extent any such assignment results from the
consummation of a merger or consolidation permitted pursuant to Section 6.07 of
this Agreement. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
II with respect to its participating interest to the same extent as if it were a
Lender, subject to the same requirements and limitations therein, including the
requirements under Section 2.17(e) (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender)
to the same extent as if it were the Lender, and in no case shall any
Participant be entitled to receive any amount payable pursuant to Article II
that is greater than the amount the Lender granting such Participant’s
participating interest would have been entitled to receive had such Lender not
sold such participating interest. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register (solely for tax purposes) on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such interest in the Loan or other obligation under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. (c) Assignments
Generally. Any Lender may at any time assign to one or more Eligible Assignees
(each, an “Assignee”) all, or a proportionate part (equivalent to an initial
amount of not less than $5,000,000 or any larger integral multiple of
$1,000,000), of its rights and obligations under this Agreement and the Notes
with respect to its Loans and, if still in existence, its Commitment, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit C attached hereto
executed by such Assignee and such transferor, with (and subject to) the consent
of the Borrower, which shall not be unreasonably withheld or delayed, the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed; provided, that if an Assignee is an Approved Fund or Affiliate of such
transferor Lender or was a Lender immediately prior to such assignment, no such
consent of the Borrower or the Administrative Agent shall be required; provided,
further, that if at the time of such assignment a Default or an Event of Default
has occurred and is continuing, no such consent of the Borrower shall be
required; provided, further, that the provisions of Sections 2.12, 2.16, 2.17
and 9.03 of this Agreement shall inure to the benefit of a transferor with
respect to any Loans made or any other actions taken by such transferor while it
was a Lender. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor of an amount equal to the purchase price agreed
between such transferor and such Assignee, such Assignee shall be a Lender party
to this Agreement and shall have all the rights and obligations of a Lender with
a Commitment, if any, as set forth in such instrument of assumption, and the
transferor shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such administrative fee in the case of any
assignment. Each Assignee shall be subject to the requirements under Section
2.17 and shall, on or before the effective date of such assignment, deliver to
the Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States Taxes in accordance with Section
2.17(e). 46 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly052.jpg]
(d) Assignments to Federal Reserve Banks. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement and its Note to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. (e) Register. The
Borrower hereby designates the Administrative Agent to serve as the Borrower’s
agent, solely for purposes of this Section 9.06(e), to (i) maintain a register
(the “Register”) on which the Administrative Agent will record the Commitments
from time to time of each Lender, the Loans made by each Lender and each
repayment in respect of the principal amount of the Loans of each Lender and to
(ii) retain a copy of each Assignment and Assumption Agreement delivered to the
Administrative Agent pursuant to this Section. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligation in respect of such Loans. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and the Note evidencing the same is registered as the owner thereof for all
purposes of this Agreement, notwithstanding notice or any provision herein to
the contrary. With respect to any Lender, the assignment or other transfer of
the Commitments of such Lender and the rights to the principal of, and interest
on, any Loan made and any Note issued pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the Register
and, except to the extent provided in this Section 9.06(e), otherwise complies
with Section 9.06, and prior to such recordation all amounts owing to the
transferring Lender with respect to such Commitments, Loans and Notes shall
remain owing to the transferring Lender. The registration of assignment or other
transfer of all or part of any Commitments, Loans and Notes for a Lender shall
be recorded by the Administrative Agent on the Register only upon the acceptance
by the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement and payment of the administrative fee referred to in
Section 9.06(c). The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register. The Borrower may not replace any
Lender pursuant to Section 2.08, unless, with respect to any Notes held by such
Lender, the requirements of Section 9.06(c) and this Section 9.06(e) have been
satisfied. Section 9.07 Governing Law; Submission to Jurisdiction. This
Agreement and each Note shall be governed by and construed in accordance with
the internal laws of the State of New York. Each Loan Party hereby submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City,
borough of Manhattan, for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. Each Loan
Party irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such court and any claim that any such proceeding brought
in any such court has been brought in an inconvenient forum. Section 9.08
Counterparts; Integration; Effectiveness. This Agreement shall become effective
on the Effective Date. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. On and after the
Effective Date, this Agreement and the other Loan Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. Section 9.09 Generally Accepted Accounting
Principles. Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made 47
#93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly053.jpg]
and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Guarantor’s independent
public accountants) with the audited consolidated financial statements of the
Guarantor and its Consolidated Subsidiaries most recently delivered to the
Lenders; provided, that, if the Guarantor notifies the Administrative Agent that
the Guarantor wishes to amend any covenant in Article VI to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Guarantor that the Required Lenders wish to
amend Article VI for such purpose), then the Guarantor’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Guarantor
and the Required Lenders. Section 9.10 Usage. The following rules of
construction and usage shall be applicable to this Agreement and to any
instrument or agreement that is governed by or referred to in this Agreement.
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein. (b) The words “hereof”, “herein”, “hereunder”
and words of similar import when used in this Agreement or in any instrument or
agreement governed here shall be construed to refer to this Agreement or such
instrument or agreement, as applicable, in its entirety and not to any
particular provision or subdivision hereof or thereof. (c) References in this
Agreement to “Article”, “Section”, “Exhibit”, “Schedule” or another subdivision
or attachment shall be construed to refer to an article, section or other
subdivision of, or an exhibit, schedule or other attachment to, this Agreement
unless the context otherwise requires; references in any instrument or agreement
governed by or referred to in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, such instrument or agreement unless the context otherwise
requires. (d) The definitions contained in this Agreement shall apply equally to
the singular and plural forms of such terms. Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms. The word “will” shall be construed to have the same meaning as the word
“shall”. The term “including” shall be construed to have the same meaning as the
phrase “including without limitation”. (e) Unless the context otherwise
requires, any definition of or reference to any agreement, instrument, statute
or document contained in this Agreement or in any agreement or instrument that
is governed by or referred to in this Agreement shall be construed (i) as
referring to such agreement, instrument, statute or document as the same may be
amended, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth in this
Agreement or in any agreement or instrument governed by or referred to in this
Agreement), including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and (ii) to include (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein. Any
reference to any Person shall be construed to include such Person’s successors
and permitted assigns. (f) Unless the context otherwise requires, whenever any
statement is qualified by “to the best knowledge of” or “known to” (or a similar
phrase) any Person that is not a natural person, it is intended to indicate that
the senior management of such Person has conducted a commercially reasonable
inquiry and 48 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly054.jpg]
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement. (g) Unless otherwise specified,
all references herein to times of day shall constitute references to New York
City time. Section 9.11 WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Section 9.12 Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Administrative Agent, (ii) to any other Person
if reasonably incidental to the administration of the Loans, (iii) upon the
order of any court or administrative agency, (iv) to the extent requested by, or
required to be disclosed to, any rating agency or regulatory agency or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (v) which had been publicly disclosed
other than as a result of a disclosure by the Administrative Agent or any Lender
prohibited by this Agreement, (vi) in connection with any litigation to which
the Administrative Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s or the Administrative
Agent’s Affiliates and their respective directors, officers, employees, service
providers and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (ix) with the consent of the Borrower, (x) to Gold
Sheets and other similar bank trade publications, such information to consist
solely of deal terms and other information customarily found in such
publications and (xi) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Loan Parties’
Obligations hereunder. Notwithstanding the foregoing, the Administrative Agent,
any Lender or Davis Polk & Wardwell LLP may circulate promotional materials and
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Loan Parties or their Affiliates, or any of them,
and the amount, type and closing date of such transactions, all at their sole
expense. Section 9.13 USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Beneficial Ownership Regulation and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantor, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act
and, to the extent such Loan Party is a “legal entity customer” under the
Beneficial Ownership Regulation, the Beneficial Ownership Regulation. Section
9.14 No Fiduciary Duty. Each Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that 49 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly055.jpg]
conflict with those of the Loan Parties, their respective Affiliates and/or
their respective stockholders (collectively, solely for purposes of this
paragraph, the “Borrower Parties”). Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty (other than any implied
duty of good faith) between any Lender Party, on the one hand, and any Borrower
Party, on the other. The Lender Parties acknowledge and agree that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other and (b) in connection therewith and with the process leading
thereto, (i) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of any Borrower Party with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Borrower Party on other matters) or any
other obligation to any Borrower Party except the obligations expressly set
forth in the Loan Documents and (ii) each Lender Party is acting solely as
principal and not as the agent or fiduciary of any Borrower Party. Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto. Section 9.15 Acknowledgment and
Consent to Bail-In of Affected Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of the
applicable Resolution Authority. Section 9.16 Survival. Sections 2.12, 2.16,
2.17 and 9.03 shall survive the Maturity Date for the benefit of each Agent and
Each Lender, as applicable. Section 9.17 Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or 50 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly056.jpg]
reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender. Section 9.18 Severability. Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. Section 9.19 Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. ARTICLE X
GUARANTY Section 10.01 Guaranty. The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Administrative Agent and each Lender as though it
was a primary obligor for, the full and punctual payment of the Obligations when
due (whether at stated maturity, upon acceleration or otherwise). If the
Borrower fails to pay any Obligation punctually when due, the Guarantor agrees
that it will forthwith on demand pay the amount not so paid at the place and in
the manner specified in the relevant Loan Document. Notwithstanding the
foregoing, the liability of the Guarantor individually with respect to its
obligations, including any payment made pursuant to, this Guaranty shall be
limited to an aggregate amount equal to the maximum amount that would not render
the Guarantor’s obligations hereunder subject to avoidance under the Bankruptcy
Code or any comparable provisions of any applicable state law. This Guaranty is
a Guarantee of payment and not merely of collection. Section 10.02 Guaranty
Unconditional. The obligations of the Guarantor hereunder shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by: (a) any change in the amount or
purpose of or the time, manner, method, or place of payment or performance of
any of the Obligations or any extension, renewal, settlement, compromise, waiver
or release in respect of any obligation of the Borrower or any other Person
under any Loan Document, by operation of law or otherwise; (b) any modification,
extension, renewal or amendment of or supplement to any Loan Document or any of
the Obligations or any execution or delivery of any additional Loan Documents;
(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Person under
any Loan Document; (d) any change in the corporate existence, structure or
ownership of the Borrower or any other Person or any of their respective
Subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other Person or any of their assets or
any resulting release or 51 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly057.jpg]
discharge of any obligation (including any of the Obligations) of the Borrower
or any other Person under any Loan Document; (e) the existence of any claim,
set-off, defense, counterclaim, withholding or other right that the Guarantor or
the Borrower may have at any time against any Person (including the
Administrative Agent and the Lenders), whether in connection with the Loan
Documents or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim or defense by separate suit or
compulsory counterclaim; (f) any avoidance, subordination, invalidity or
unenforceability relating to or against the Borrower or any other Person for any
reason of any Obligation or any Loan Document, any provision of applicable law
or regulation purporting to prohibit the payment of any Obligation by the
Borrower or any other Person, or the Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Obligation or provision of any Loan Document; (g) any
failure of the Administrative Agent or any Lender to assert any claim or demand
or to exercise or enforce any right or remedy under the provisions of any Loan
Document or to assert any breach of or default under any Loan Document or any
breach of the Obligations; or (h) any other act or omission to act or delay of
any kind by the Borrower, any other party to any Loan Document or any other
Person, or any other circumstance whatsoever that might, but for the provisions
of this clause (h), constitute a legal or equitable discharge of or defense to
any obligation of the Guarantor hereunder. Section 10.03 Discharge Only Upon
Payment in Full; Reinstatement in Certain Circumstances. The Guarantor’s
obligations hereunder shall remain in full force and effect until all
Obligations shall have been paid in full and all Commitments have been
terminated. If at any time any payment of any Obligation is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder shall be
reinstated as though such payment had been due but not made at such time.
Section 10.04 Waiver by Guarantor. The Guarantor irrevocably waives (a)
acceptance hereof, presentment, demand for performance, promptness, diligence,
notice of non-performance, default, acceleration, protest or dishonor and any
notice not provided for herein, (b) any requirement that at any time any action
be taken by any Person against the Borrower or any other Person, (c) any right
to revoke this Guaranty, and (d) any defense based on any right of set-off,
recoupment, counterclaim, withholding or other deduction of any nature against
or in respect of the Obligations. Section 10.05 Subrogation. Upon making payment
with respect to any Obligation, the Guarantor shall be subrogated to the rights
of the payee against the Borrower with respect to such payment; provided that
the Guarantor agrees it will not exercise any rights against the Borrower
arising in connection with the Obligations by way of subrogation against the
Borrower, or by reason of contribution against any other guarantor of such
Obligations until all Obligations shall have been paid in full and all
Commitments have been terminated. Section 10.06 Stay of Acceleration. If
acceleration of the time for payment of any Obligation by the Borrower is
stayed, enjoined or prevented for any reason (including but not limited to by
reason of the insolvency or receivership of the Borrower or otherwise), all
Obligations otherwise subject to acceleration under the terms of any Loan
Document shall nonetheless be payable by the Guarantor forthwith on demand by
the Administrative Agent. 52 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly058.jpg]
Section 10.07 Continuing Guaranty. The Guaranty set forth in this Article X is a
continuing guaranty, shall be binding on the Guarantor and its successors and
assigns, and shall be enforceable by each holder from time to time of the
Obligations (including, without limitation, the Administrative Agent and the
Lenders, each, a “Guaranteed Party”). If all or part of any Guaranteed Party’s
interest in any Obligation is assigned or otherwise transferred, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation; and
without limitation of the foregoing, any of the Obligations shall be and remain
Obligations entitled to the benefit of this Guaranty if any Guaranteed Party
assigns or otherwise transfers all or part of its interest in any Obligation or
any of its rights or obligations under any Loan Document. Section 10.08 Default
Payments by Borrower. Upon the occurrence and during the continuation of any
default under any Obligation, if any amount shall be paid to the Guarantor by or
for the account of the Borrower with respect to such Obligation, such amount
shall be held in trust for the benefit of each Lender and the Administrative
Agent and shall forthwith be paid to the Administrative Agent to be credited and
applied to the Obligations when due and payable. Section 10.09 Duty to Stay
Advised. The Guarantor agrees that the Lenders shall have no duty to advise the
Guarantor of information known to them regarding the financial condition of the
Borrower and the Guarantor hereby assumes responsibility for keeping itself
advised of the financial condition of the Borrower. [Signature Pages to Follow]
53 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly059.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. BORROWER: PPL CAPITAL FUNDING, INC. By: /s/ Tadd J. Henninger
Name: Tadd J. Henninger Title: Vice President and Treasurer GUARANTOR: PPL
CORPORATION By: /s/ Tadd J. Henninger Name: Tadd J. Henninger Title: Vice
President-Finance and Treasurer [Signature Page to Capital Funding Credit
Agreement] #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly060.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and Lender By: /s/
Andrew N Taylor Name: Andrew N Taylor Title: Senior Vice President [Signature
Page to Capital Funding Credit Agreement] #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly061.jpg]
Appendix A COMMITMENTS Lender Commitment U.S. Bank National Association
$100,000,000.00 Total $100,000,000.00 #93052149v11



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly062.jpg]
SCHEDULE 5.14 Material Subsidiaries Name Jurisdiction of Organization LG&E and
KU Energy LLC Kentucky PPL Electric Utilities Corporation Pennsylvania PPL
Global, LLC Delaware #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly063.jpg]
EXHIBIT A-l Form of Notice of Borrowing ______________, ____ U.S. Bank National
Association 3 Bryant Park – 1095 Avenue of the Americas – 15th Floor New York,
NY 10036 Attention: Johnny Hon Email: ncb.utilities.oilgas@usbank.com Cc:
CCSStlouis2@usbank.com Andy.Taylor@usbank.com Ladies and Gentlemen: This notice
shall constitute a “Notice of Borrowing” pursuant to Section 2.03 of the
$100,000,000 Term Loan Credit Agreement dated as of April 1, 2020 (the “Credit
Agreement”) among PPL Capital Funding, Inc., as Borrower, PPL Corporation, as
Guarantor, the lending institutions party thereto from time to time and U.S.
Bank National Association, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein have the respective meanings provided
for in the Credit Agreement. 1. The date of the Borrowing will be
_______________, _____________.1 2. The aggregate principal amount of the
Borrowing will be __________.2 3. The Borrowing will consist of [Base Rate] [
Euro-Dollar] Loans. 4. The initial Interest Period for the Loans comprising such
Borrowing shall be __________________.3 [Insert appropriate delivery
instructions, which shall include bank and account number]. 1 Must be a Business
Day. 2 Borrowings must be an aggregate principal amount of $10,000,000 or any
larger integral multiple of $1,000,000. 3 Applicable for Euro-Dollar Loans only.
Insert “one month”, “two months”, “three months” or “six months” (subject to the
provisions of the definition of “Interest Period”). A-1-1 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly064.jpg]
PPL CAPITAL FUNDING, INC. By: Name: Title: A-1-2 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly065.jpg]
EXHIBIT A-2 Form of Notice of Conversion/Continuation ______________, ____ U.S.
Bank National Association 3 Bryant Park – 1095 Avenue of the Americas – 15th
Floor New York, NY 10036 Attention: Johnny Hon Email:
ncb.utilities.oilgas@usbank.com Cc: CCSStlouis2@usbank.com
Andy.Taylor@usbank.com Ladies and Gentlemen: This notice shall constitute a
“Notice of Conversion/Continuation” pursuant to Section 2.06(d)(ii) of the
$100,000,000 Term Loan Credit Agreement dated as of April 1, 2020 (the “Credit
Agreement”) among PPL Capital Funding, Inc., as Borrower, PPL Corporation, as
Guarantor, the lending institutions party thereto from time to time and U.S.
Bank National Association, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein have the respective meanings provided
for in the Credit Agreement. 1. The Group of Loans (or portion thereof) to which
this notice applies is [all or a portion of all Base Rate Loans currently
outstanding] [all or a portion of all Euro-Dollar Loans currently outstanding
having an Interest Period of ___ months and ending on the Election Date
specified below]. 2. The date on which the conversion/continuation selected
hereby is to be effective is __________, ___________(the “Election Date”).4 3.
The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $_________________.5 4. [The Group of Loans (or portion
thereof) which are to be converted will bear interest based upon the [Base Rate]
[Adjusted London Interbank Offered Rate].] [The Group of Loans (or portion
thereof) which are to be continued will bear interest based upon the [Base
Rate][Adjusted London Interbank Offered Rate].] 5. The Interest Period for such
Loans will be _______________.6 PPL CAPITAL FUNDING, INC. By: Name: 4 Must be a
Business Day. 5 May apply to a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such notice
applies, and the remaining portion to which it does not apply, are each
$10,000,000 or any larger integral multiple of $1,000,000. 6 Applicable only in
the case of a conversion to, or a continuation of, Euro-Dollar Loans. Insert
“one month”, “two months”, “three months” or “six months” (subject to the
provisions of the definition of Interest Period). A-2-1 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly066.jpg]
Title: A-2-2 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly067.jpg]
EXHIBIT B Form of Note FOR VALUE RECEIVED, the undersigned, PPL CAPITAL FUNDING,
INC., a Delaware corporation (the “Borrower”), promises to pay to
_________________ (the “Lender”) or its permitted successors and its registered
assigns, in accordance with the Credit Agreement (as hereinafter defined), the
principal sum of ____________________ AND _______/100s DOLLARS
($______________), or, if less, the principal amount of all Loans advanced by
the Lender to the Borrower pursuant to the Credit Agreement (as defined below),
plus interest as hereinafter provided. All capitalized terms used herein shall
have the meanings ascribed to them in that certain $100,000,000 Term Loan Credit
Agreement dated as of April 1, 2020 (as the same may be amended, modified or
supplemented from time to time, the “Credit Agreement”) by and among the
Borrower, PPL Corporation, as Guarantor, the lenders party thereto
(collectively, the “Lenders”) and U.S. Bank National Association, as
administrative agent (the “Administrative Agent”) for itself and on behalf of
the Lenders, except to the extent such capitalized terms are otherwise defined
or limited herein. The Borrower shall repay principal outstanding hereunder from
time to time, as necessary, in order to comply with the Credit Agreement. All
amounts paid by the Borrower shall be applied to the Obligations in such order
of application as provided in the Credit Agreement. A final payment of all
principal amounts and other Obligations then outstanding hereunder shall be due
and payable on the maturity date provided in the Credit Agreement, or such
earlier date as payment of the Loans shall be due, whether by acceleration or
otherwise. The Borrower shall be entitled to borrow, repay, continue and convert
the Lender’s Loans (or portions thereof) hereunder pursuant to the terms and
conditions of the Credit Agreement. Prepayment of the principal amount of any
Loan may be made as provided in the Credit Agreement. The Borrower hereby
promises to pay interest on the unpaid principal amount hereof as provided in
Article II of the Credit Agreement. Interest under this Note shall also be due
and payable when this Note shall become due (whether at maturity, by reason of
acceleration or otherwise). Overdue principal and, to the extent permitted by
law, overdue interest, shall bear interest payable on DEMAND at the default rate
as provided in the Credit Agreement. In no event shall the amount of interest
due or payable hereunder exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently made by the
Borrower or inadvertently received by the Lender, then such excess sum shall be
credited as a payment of principal, unless the Borrower shall notify the Lender
in writing that it elects to have such excess sum returned forthwith. It is the
express intent hereof that the Borrower not pay and the Lender not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrower under applicable law. All parties now
or hereafter liable with respect to this Note, whether the Borrower, any
guarantor, endorser or any other Person or entity hereby waive presentment for
payment, demand, notice of non- payment or dishonor, protest and notice of
protest of this Note. No delay or omission on the part of the Lender or its
permitted successors and its registered assigns in exercising its rights under
this Note, or delay or omission on the part of the Lender or its permitted
successors and its registered assigns, the Administrative Agent or the Lenders
collectively, or B-1 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly068.jpg]
any of them, in exercising its or their rights under the Credit Agreement or
under any other Loan Document, or course of conduct relating thereto, shall
operate as a waiver of such rights or any other right of the Lender or its
permitted successors and its registered assigns, nor shall any waiver by the
Lender or its permitted successors and its registered assigns, the
Administrative Agent, the Required Lenders or the Lenders collectively, or any
of them, of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. This Note is one of
the Notes referred to in, and evidences the Lender’s Loans (or portion thereof)
under, and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Note upon the happening of certain stated events, and
provisions for prepayment. This Note is entitled to the benefit of the Guaranty
of the Guarantor, as set forth in the Credit Agreement. Reference is made to the
Credit Agreement for a description of the terms and conditions of such Guaranty,
and the respective rights and limitations of the Lender, the Borrower and the
Guarantor thereunder. Unless and until an Assignment and Acceptance effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register as provided in
the Credit Agreement, the Borrower and the Administrative Agent shall be
entitled to deem and treat the Lender as the owner and holder of this Note and
the Loan evidenced hereby. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York. [THE REMAINDER OF
THIS PAGE INTENTIONALLY LEFT BLANK] B-2 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly069.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written. PPL
CAPITAL FUNDING, INC. By: Name: Title: B-3 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly070.jpg]
EXHIBIT C Form of Assignment and Assumption Agreement This Assignment and
Assumption (the “Assignment and Assumption”) is dated as of the Effective Date
set forth below and is entered into by and between [the] [each] 7 Assignor
identified on the Schedules hereto as “Assignor” [or “Assignors” (collectively,
the “Assignors” and each] an “Assignor”) and [the] [each]8 Assignee identified
on the Schedules hereto as “Assignee” or “Assignees” (collectively, the
“Assignees” and each an “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors] [the Assignees]9 hereunder are several
and not joint.]10 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, [the] [each] Assignor hereby irrevocably sells and assigns to
[the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as, the “Assigned Interest”). Each such sale and assignment
is without recourse to [the] [any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the]
[any] Assignor. 1. Assignor: See Schedule attached hereto 2. Assignee: See
Schedule attached hereto 7 For bracketed language here and elsewhere in this
form relating to the Assignor(s), if the assignment is from a single Assignor,
choose the first bracketed language. If the assignment is from multiple
Assignors, choose the second bracketed language. 8 For bracketed language here
and elsewhere in this form relating to the Assignee(s), if the assignment is to
a single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language. 9 Select as
appropriate. 10 Include bracketed language if there are either multiple
Assignors or multiple Assignees. C-1 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly071.jpg]
3. Borrower: PPL Capital Funding, Inc. 4. Administrative Agent: U.S. Bank
National Association, as the administrative agent under the Credit Agreement 5.
Credit Agreement: The $100,000,000 Term Loan Credit Agreement dated as of April
1, 2020 by and among PPL Capital Funding, Inc., as Borrower, PPL Corporation, as
Guarantor, the Lenders party thereto and U.S. Bank National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)
6. Assigned Interest: See Schedule attached hereto [7. Trade Date:
______________________]11 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 11 To be
completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date. C-2 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly072.jpg]
Effective Date: _____________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The terms set forth in this Assignment and Assumption are hereby
agreed to: ASSIGNOR [NAME OF ASSIGNOR] By:
________________________________________ Title: ASSIGNEE See Schedule attached
hereto C-3 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly073.jpg]
[Consented to and]12 Accepted: U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent By Title: [Consented to:]13 PPL CAPITAL FUNDING, INC. By
__________________________________ Title: 12 To be added only if the consent of
the Administrative Agent is required by the terms of the Credit Agreement. 13 To
be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. C-4 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly074.jpg]
SCHEDULE To Assignment and Assumption By its execution of this Schedule, the
Assignee(s) agree(s) to the terms set forth in the attached Assignment and
Assumption. Assigned Interests: Aggregate Amount of Amount of Percentage
Assigned of CUSIP Number Commitment/ Loans for Commitment/ Loans Commitment/
Loans16 all Lenders14 Assigned15 $ $ % [NAME OF ASSIGNEE]17 [and is an Affiliate
of [identify Lender]]18 14 Amount to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. 15 Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. 16 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 17 Add additional signature blocks,
as needed. 18 Select as applicable. C-5 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly075.jpg]
ANNEX 1 to Assignment and Assumption TERM LOAN CREDIT AGREEMENT DATED AS OF
APRIL 1, 2020 BY AND AMONG PPL CAPITAL FUNDING, INC., AS BORROWER, PPL
CORPORATION, AS GUARANTOR THE LENDERS PARTY THERETO AND U.S. BANK NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. [The]
[Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the] [such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [the relevant] Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (vi) based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
C-6 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly076.jpg]
amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee. 3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the internal laws of the State of New York.
C-7 #93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly077.jpg]
EXHIBIT D Forms of Opinion of Counsel for the Loan Parties [see attached] D-1
#93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly078.jpg]
EXHIBIT E-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of April 1, 2020 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among PPL
Capital Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor, and
U.S. Bank National Association, as the Administrative Agent, and the Lenders
from time to time party thereto. Pursuant to the provisions of Section 2.15 of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF LENDER]
By:_________________________________ Name: Title: Date: ________ __, 20[ ] E-1-1
#93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly079.jpg]
EXHIBIT E-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of April 1, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor, and U.S. Bank National Association, as the Administrative Agent, and
the Lenders from time to time party thereto. Pursuant to the provisions of
Section 2.15 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with a certificate of its non- U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT]
By:_________________________________ Name: Title: Date: ________ __, 20[ ] E-2-1
#93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly080.jpg]
EXHIBIT E-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of April 1, 2020 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among PPL
Capital Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor, and
U.S. Bank National Association, as the Administrative Agent, and the Lenders
from time to time party thereto. Pursuant to the provisions of Section 2.15 of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-
8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT]
By:_________________________________ Name: Title: Date: ________ __, 20[ ] E-3-1
#93055055v4



--------------------------------------------------------------------------------



 
[exhibit10bhtmlfriendly081.jpg]
EXHIBIT E-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of April 1, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PPL Capital
Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor, and U.S. Bank
National Association, as the Administrative Agent, and the Lenders from time to
time party thereto. Pursuant to the provisions of Section 2.15 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code. The undersigned has furnished the Administrative Agent
and the Borrower with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF LENDER]
By:_________________________________ Name: Title: Date: ________ __, 20[ ] E-4-1
#93052149v11



--------------------------------------------------------------------------------



 